Table of Contents

 

Exhibit 10.1

 

EXECUTION COPY

 

 

AGREEMENT AND PLAN OF MERGER

BY AND BETWEEN

 

BRIDGE BANCORP, INC.

 

AND

 

FNBNY BANCORP, INC.

 

 

DATED AS OF SEPTEMBER 27, 2013

 

--------------------------------------------------------------------------------


Table of Contents

 

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINITIONS

2

1.1.

Certain Definitions

2

ARTICLE II THE MERGER

8

2.1.

Merger

8

2.2.

Effective Time

8

2.3.

Certificate of Incorporation and Bylaws

9

2.4.

Directors and Officers of Surviving Corporation

9

2.5.

Effects of the Merger

9

2.6.

Tax Consequences

9

2.7.

Possible Alternative Structures

9

2.8.

Bank Merger

10

2.9.

Additional Actions

10

ARTICLE III CONVERSION OF SHARES

10

3.1.

Conversion of FNBNY Common Stock; Merger Consideration

10

3.2.

Procedures for Exchange of FNBNY Common Stock

13

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF FNBNY

15

4.1.

General

15

4.2.

Organization

16

4.3.

Capitalization

16

4.4.

Authority; No Violation

17

4.5.

Consents

18

4.6.

Financial Statements

19

4.7.

Taxes

20

4.8.

Material Contracts; Leases; Defaults

20

4.9.

Ownership of Property; Insurance Coverage

22

4.10.

Legal Proceedings

23

4.11.

Compliance With Applicable Law

24

4.12.

Employee Benefit Plans

25

4.13.

Brokers, Finders and Financial Advisors

27

4.14.

Environmental Matters

27

4.15.

Loan Portfolio and Investment Securities

28

4.16.

Other Documents

30

4.17.

Related Party Transactions

30

4.18.

Deposits

30

4.19.

Antitakeover Provisions Inapplicable; Required Vote

30

4.20.

Registration Obligations

31

4.21.

Risk Management Instruments

31

4.22.

Opinion of Financial Advisor

31

4.23.

Trust Accounts

31

4.24.

Intellectual Property

31

4.25.

Labor Matters

32

4.26.

FNBNY Information Supplied

32

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BRIDGE BANCORP

32

5.1.

General

32

5.2.

Organization

33

 

(i)

--------------------------------------------------------------------------------


Table of Contents

 

5.3.

Capitalization

33

5.4.

Authority; No Violation

34

5.5.

Consents

35

5.6.

Financial Statements

35

5.7.

Taxes

36

5.8.

Ownership of Property; Insurance Coverage

37

5.9.

Legal Proceedings

38

5.10.

Compliance With Applicable Law

38

5.11.

Employee Benefit Plans

39

5.12.

Environmental Matters

40

5.13.

Securities Documents

41

5.14.

Brokers, Finders and Financial Advisors

41

5.15.

Intellectual Property

41

5.16.

Labor Matters

41

5.17.

Bridge Bancorp Common Stock

42

5.18.

Bridge Bancorp Information Supplied

42

ARTICLE VI COVENANTS OF FNBNY

42

6.1.

Conduct of Business

42

6.2.

Current Information

47

6.3.

Access to Properties and Records

47

6.4.

Financial and Other Statements

48

6.5.

Maintenance of Insurance

49

6.6.

Disclosure Supplements

49

6.7.

Consents and Approvals of Third Parties

49

6.8.

All Reasonable Efforts

50

6.9.

Failure to Fulfill Conditions

50

6.10.

No Solicitation

50

ARTICLE VII COVENANTS OF BRIDGE BANCORP

53

7.1.

Conduct of Business

53

7.2.

Regulatory Filings Relating to Merger

53

7.3.

Maintenance of Insurance

53

7.4.

Disclosure Supplements

53

7.5.

Consents and Approvals of Third Parties

53

7.6.

All Reasonable Efforts

54

7.7.

Failure to Fulfill Conditions

54

7.8.

Employee Benefits

54

7.9.

Directors and Officers Indemnification and Insurance

56

7.10.

Stock Listing

58

7.11.

Stock and Cash Reserve

58

ARTICLE VIII REGULATORY AND OTHER MATTERS

58

8.1.

FNBNY Shareholder Meeting

58

8.2.

Merger Prospectus

58

8.3.

Regulatory Approvals

59

ARTICLE IX CLOSING CONDITIONS

60

9.1.

Conditions to Each Party’s Obligations under this Agreement

60

9.2.

Conditions to the Obligations of Bridge Bancorp under this Agreement

61

 

(ii)

--------------------------------------------------------------------------------


Table of Contents

 

9.3.

Conditions to the Obligations of FNBNY under this Agreement

62

ARTICLE X THE CLOSING

62

10.1.

Time and Place

62

10.2.

Deliveries at the Pre-Closing and the Closing

63

ARTICLE XI TERMINATION, AMENDMENT AND WAIVER

63

11.1.

Termination

63

11.2.

Effect of Termination

66

11.3.

Amendment, Extension and Waiver

67

ARTICLE XII MISCELLANEOUS

68

12.1.

Confidentiality

68

12.2.

Public Announcements

68

12.3.

Survival

68

12.4.

Notices

68

12.5.

Parties in Interest

69

12.6.

Complete Agreement

69

12.7.

Counterparts

70

12.8.

Severability

70

12.9.

Governing Law

70

12.10.

Interpretation

70

12.11.

Specific Performance; Jurisdiction

70

 

 

Exhibit A

Form of Voting Agreement for FNBNY Directors and Executive Officers

 

Exhibit B

Form of Voting Agreement For Modern Capital Holdings LLC

 

Exhibit C

Form of Bank Merger Agreement

 

 

(iii)

--------------------------------------------------------------------------------


Table of Contents

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of
September 27, 2013, by and between Bridge Bancorp, Inc., a New York corporation
(“Bridge Bancorp”), and FNBNY Bancorp, Inc., a New York corporation (“FNBNY”),
formed as Madison National Bancorp, Inc.

 

WHEREAS, the Board of Directors of each of Bridge Bancorp and FNBNY (i) has
determined that this Agreement and the business combination and related
transactions contemplated hereby are in the best interests of their respective
companies and shareholders and (ii) has determined that this Agreement and the
transactions contemplated hereby are consistent with and in furtherance of their
respective business strategies, and (iii) has adopted a resolution approving
this Agreement and declaring its advisability; and

 

WHEREAS, in accordance with the terms of this Agreement, FNBNY will merge with
and into Bridge Bancorp (the “Merger”), and immediately thereafter First
National Bank of New York, a national banking association and wholly owned
subsidiary of FNBNY (“First National Bank”), will be merged with and into The
Bridgehampton National Bank, a national banking association and wholly owned
subsidiary of Bridge Bancorp (“Bridgehampton National Bank”); and

 

WHEREAS, as a condition to the willingness of Bridge Bancorp to enter into this
Agreement, each of the directors and executive officers of FNBNY, and Modern
Capital Holdings LLC (“Modern Capital”), have entered into a Voting Agreement,
substantially in the form of Exhibits A (directors and executive officers) and B
(Modern Capital) hereto, dated as of the date hereof, with Bridge Bancorp (the
“Voting Agreements”), pursuant to which each such director and Modern Capital
has agreed, among other things, to vote all shares of common stock of FNBNY
owned by such person or entity in favor of the approval of this Agreement and
the transactions contemplated hereby, upon the terms and subject to the
conditions set forth in the Voting Agreements; and

 

WHEREAS, the parties intend the Merger to qualify as a reorganization within the
meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), and that this Agreement be and is hereby adopted as a “plan of
reorganization” within the meaning of Sections 354 and 361 of the Code; and

 

WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the business transactions described in this
Agreement and to prescribe certain conditions thereto.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


Table of Contents

 

ARTICLE I

CERTAIN DEFINITIONS

 

1.1.      Certain Definitions.

 

As used in this Agreement, the following terms have the following meanings
(unless the context otherwise requires, references to Articles and Sections
refer to Articles and Sections of this Agreement).

 

“Affiliate” means any Person who directly, or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person and, without limiting the generality of the foregoing, includes any
executive officer or director of such Person and any Affiliate of such executive
officer or director.

 

“Aggregate Bridge Bancorp Shares” shall have the meaning set forth in
Section 3.1.3(c).

 

“Agreement” means this agreement, and any amendment hereto.

 

“Applications” means the applications for regulatory approval that are required
by the transactions contemplated hereby.

 

“Bank Merger” shall mean the merger of First National Bank with and into
Bridgehampton National Bank, with Bridgehampton National Bank as the surviving
institution, which merger shall occur immediately following the Merger.

 

“Bank Regulator” shall mean any Federal or state banking regulator, including
but not limited to the OCC and the FRB, which regulates Bridge Bancorp,
Bridgehampton National Bank, FNBNY or First National Bank, as the case may be.

 

“BHCA” shall mean the Bank Holding Company Act of 1956, as amended.

 

“Bridgehampton National Bank” shall mean The Bridgehampton National Bank, a
national banking association, with its principal offices located at 2200 Montauk
Highway, Bridgehampton, New York, 11932 which is a wholly owned subsidiary of
Bridge Bancorp.

 

“Bridge Bancorp” shall mean Bridge Bancorp, Inc., a New York corporation, with
its principal executive offices located at 2200 Montauk Highway, Bridgehampton,
New York, 11932.

 

“Bridge Bancorp Closing Price” shall mean, as of any date, the average of the
closing sales price of a share of Bridge Bancorp Common Stock, as reported on
Nasdaq for the thirty (30) consecutive trading days ending on the second trading
day preceding the date as of which the Bridge Bancorp Closing Price is
determined.

 

“Bridge Bancorp Common Stock” shall mean the common stock, par value $.01 per
share, of Bridge Bancorp.

 

“Bridge Compensation and Benefit Plans” has the meaning set forth in
Section 5.12.

 

2

--------------------------------------------------------------------------------


Table of Contents

 

“Bridge Bancorp Disclosure Schedule” shall mean a written disclosure schedule
delivered by Bridge Bancorp to FNBNY specifically referring to the appropriate
section of this Agreement.

 

“Bridge Bancorp Financial Statements” shall mean the (i) the audited
consolidated balance sheets (including related notes and schedules) of Bridge
Bancorp as of December 31, 2012 and 2011 and the consolidated statements of
income, comprehensive income, stockholders’ equity and cash flows (including
related notes and schedules, if any) of Bridge Bancorp and subsidiaries for each
of the three years ended December 31, 2012, 2011 and 2010, as set forth in
Bridge Bancorp’s annual report for the year ended December 31, 2012, and
(ii) the unaudited interim consolidated financial statements of Bridge Bancorp
as of the end of and for the period ending each calendar quarter following
December 31, 2012, and for the periods then ended, as filed by Bridge Bancorp in
its Securities Documents.

 

“Bridge Bancorp Stock Benefit Plan” shall mean the Bridge Bancorp, Inc. 2012
Stock-Based Incentive Plan.

 

“Bridge Bancorp Subsidiary” means any entity, of which twenty-five percent (25%)
or more of the capital stock is owned, either directly or indirectly, by Bridge
Bancorp or Bridgehampton National Bank, except any corporation the stock of
which is held in the ordinary course of the lending activities of Bridgehampton
National Bank.

 

“Burdensome Condition” has the meaning set forth in Section 8.3.

 

“Certificate” shall mean certificates evidencing shares of FNBNY Common Stock.

 

“Closing” shall have the meaning set forth in Section 2.2.

 

“Closing Date” shall have the meaning set forth in Section 2.2.

 

“Closing Date FNBNY Shares” shall have the meaning set forth in
Section 3.1.3(b).

 

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” shall mean the confidentiality agreements referred
to in Section 12.1 of this Agreement.

 

“Dissenting Shares” shall have the meaning set forth in Section 3.1.4.

 

“Dissenting Shareholder” shall have the meaning set forth in Section 3.1.4.

 

“Distribution Dates” shall have the meaning set forth in Section 3.1.3(d).

 

“Effective Time” shall mean the date and time specified pursuant to Section 2.2
hereof as the effective time of the Merger.

 

3

--------------------------------------------------------------------------------


Table of Contents

 

“Environmental Laws” means any applicable Federal, state or local law, statute,
ordinance, rule, regulation, code, license, permit, authorization, approval,
consent, order, judgment, decree, injunction or agreement with any governmental
entity relating to (1) the protection, preservation or restoration of the
environment (including, without limitation, air, water vapor, surface water,
groundwater, drinking water supply, surface soil, subsurface soil, plant and
animal life or any other natural resource), and/or (2) the use, storage,
recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Materials of Environmental Concern.
The term Environmental Laws includes without limitation (a) the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C.
§9601, et seq; the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§6901, et seq; the Clean Air Act, as amended, 42 U.S.C. §7401, et seq; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. §1251, et seq; the
Toxic Substances Control Act, as amended, 15 U.S.C. §2601, et seq; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. §11001, et seq; the Safe
Drinking Water Act, 42 U.S.C. §300f, et seq; and all comparable state and local
laws, and (b) any common law (including without limitation common law that may
impose strict liability) that may impose liability or obligations for injuries
or damages due to the presence of or exposure to any Materials of Environmental
Concern.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Agent” shall mean Registrar & Transfer Company, or such other bank or
trust company or other agent designated by Bridge Bancorp, and reasonably
acceptable to FNBNY, which shall act as agent for Bridge Bancorp in connection
with the exchange procedures for converting Certificates into the Merger
Consideration.

 

“Exchange Fund” shall have the meaning set forth in Section 3.2.1.

 

“Exchange Ratio” shall have the meaning set forth in Section 3.1.3.

 

“FDIA” shall mean the Federal Deposit Insurance Act, as amended.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation or any successor
thereto.

 

“FHLB” shall mean the Federal Home Loan Bank of New York.

 

“First National Bank” shall mean First National Bank of New York, a national
banking association, with its principal offices located at 2222 Merrick Road,
Merrick, New York, 11566, which is a wholly owned subsidiary of FNBNY.

 

“FNBNY” shall mean FNBNY Bancorp, Inc., a New York corporation, with its
principal executive offices located at 538 Broadhollow Road, Melville, New York,
11747.

 

“FNBNY Common Stock” shall have the meaning set forth in Section 4.3.1.

 

“FNBNY Class A Common Stock” shall have the meaning set forth in Section 4.3.1.

 

4

--------------------------------------------------------------------------------


Table of Contents

 

“FNBNY Class B Common Stock” shall have the meaning set forth in Section 4.3.1.

 

“FNBNY Disclosure Schedule” shall mean a written disclosure schedule delivered
by FNBNY to Bridge Bancorp specifically referring to the appropriate section of
this Agreement.

 

“FNBNY Financial Statements” shall mean (i) the audited consolidated statements
of financial condition (including related notes and schedules, if any) of FNBNY
and Subsidiary as of December 31, 2012 and the consolidated statements of
operations and comprehensive loss, changes in stockholders’ equity and cash
flows (including related notes and schedules, if any) of FNBNY and Subsidiary
for the year ended December 31, 2012, and (ii) the unaudited interim
consolidated financial statements of FNBNY and Subsidiary as of the end of and
for the period ending each calendar quarter following December 31, 2012 (and for
the periods then ended), through the Closing Date.

 

“FNBNY Preferred Stock” shall have the meaning set forth in Section 4.3

 

“FNBNY Recommendation” shall have the meaning set forth in Section 8.1.

 

“FNBNY Regulatory Agreement” shall have the meaning set forth in
Section 4.11..3.

 

“FNBNY Regulatory Reports” means the call reports, including any accompanying
schedules, as filed by First National Bank with the FDIC, for each calendar
quarter beginning with the quarter ended March 31, 2012 through the Closing
Date, and all other reports and filings submitted by First National Bank or
FNBNY to a Bank Regulator from September 30, 2011 through the Closing Date and
permitted to be shared with third parties.

 

“FNBNY Shareholders Meeting” shall have the meaning set forth in Section 8.1.

 

“FNBNY Subsidiary” means any entity, of which more than twenty-five percent
(25%) or more of the capital stock is owned, either directly or indirectly, by
FNBNY or First National Bank, except any corporation the stock of which is held
in the ordinary course of the lending activities of First National Bank.

 

“FRB” shall mean the Board of Governors of the Federal Reserve System.

 

“GAAP” shall mean accounting principles generally accepted in the United States
of America, consistently applied with prior practice.

 

“Governmental Entity” shall mean any Federal or state court, administrative
agency or commission or other governmental authority or instrumentality.

 

“Identified Loans” shall have the meaning set forth in Section 3.1.3(c).

 

“Identified Loan Account” shall have the meaning set forth in Section 3.1.3(d).

 

“IRS” shall mean the United States Internal Revenue Service.

 

5

--------------------------------------------------------------------------------


Table of Contents

 

“Knowledge” as used with respect to a Person (including references to such
Person being aware of a particular matter) means those facts that are known or
should have been known after due inquiry by, as to Bridge Bancorp the executive
officers (as defined in Rule 3b-7 under the Exchange Act), and as to FNBNY, by
those persons set forth in FNBNY Disclosure Schedule 1.1, and in each case
includes any facts, matters or circumstances set forth in any written notice
from any Bank Regulator or any other material written notice received by such
Person.

 

“Material Adverse Effect” shall mean, with respect to Bridge Bancorp or FNBNY,
respectively, any effect that (i) is material and adverse to the financial
condition, results of operations or business of Bridge Bancorp and the Bridge
Bancorp Subsidiaries taken as a whole, or FNBNY and the FNBNY Subsidiaries taken
as a whole, respectively, or (ii) does or would materially impair the ability of
either FNBNY, on the one hand, or Bridge Bancorp, on the other hand, to perform
its obligations under this Agreement or otherwise materially threaten or
materially impede the consummation of the transactions contemplated by this
Agreement; provided that “Material Adverse Effect” shall not be deemed to
include the impact of (a) changes in laws and regulations affecting banks or
thrift institutions or their holding companies generally, or interpretations
thereof by courts or governmental agencies, (b) changes in GAAP or regulatory
accounting principles generally applicable to financial institutions and their
holding companies, (c) actions and omissions of a party hereto (or any of its
Subsidiaries) taken with the prior written consent of the other party, (d) the
announcement of this Agreement and the transactions contemplated hereby, and
compliance with this Agreement on the business, financial condition or results
of operations of the parties and their respective subsidiaries, including the
expenses incurred by the parties hereto in consummating the transactions
contemplated by this Agreement, or (e) changes in national or international
political or social conditions including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon or within the
United States, or any of its territories, possessions or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, unless it uniquely affects either or both of the parties or any of their
Subsidiaries.

 

“Material Contracts” shall have the meaning set forth in Section 4.8.3.

 

“Materials of Environmental Concern” means pollutants, contaminants, wastes,
toxic substances, petroleum and petroleum products, and any other hazardous or
toxic materials regulated under Environmental Laws.

 

“Merger” shall have the meaning set forth in the preamble.

 

“Merger Consideration” shall mean the fraction of a share of Bridge Bancorp
Common Stock to be issued for each share of FNBNY Common Stock issued and
outstanding as of the Closing Date, plus any Recoveries distributed in cash as
set forth in paragraph (B) of the definition of Recoveries in Section 3.1.3(c),
and any Post-Closing Additional Consideration, all as set forth in
Section 3.1.3.

 

“Merger Prospectus” shall have the meaning set forth in Section 8.2.1.

 

6

--------------------------------------------------------------------------------


Table of Contents

 

“Merger Registration Statement” shall mean the registration statement, together
with all amendments, filed with the SEC under the Securities Act for the purpose
of registering shares of Bridge Bancorp Common Stock to be offered to holders of
FNBNY Common Stock in connection with the Merger.

 

“Nasdaq” shall mean the Nasdaq Global Select Market.

 

“OCC” shall mean the Office of the Comptroller of the Currency.

 

“OCC Agreement” shall mean the formal written Agreement by and between First
National Bank (formerly Madison National Bank) and the Comptroller of the
Currency entered into as of June 11, 2010.

 

“NYBCL” shall mean the New York Business Corporation Law.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

 

“Pension Plan” shall have the meaning set forth in Section 4.12.2.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, trust or “group” (as that term is defined under the Exchange Act).

 

“Post-Closing Additional Consideration” shall have the meaning set forth in
Section 3.1.3(d).

 

“Pre-Closing Additional Consideration” shall have the meaning set forth in
Section 3.1.3(c).

 

“Recoveries” shall have the meaning set forth in Section 3.1.3(c).

 

“Regulatory Approvals” means the approval of any Bank Regulator that is
necessary in connection with the consummation of the Merger, the Bank Merger and
the related transactions contemplated by this Agreement.

 

“Rights” shall mean warrants, options, rights, convertible securities, stock
appreciation rights and other arrangements or commitments which obligate an
entity to issue or dispose of any of its capital stock or other ownership
interests or which provide for compensation based on the equity appreciation of
its capital stock.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Documents” shall mean all reports, offering circulars, proxy
statements, registration statements and all similar documents filed, or required
to be filed, pursuant to the Securities Laws.

 

“Securities Laws” shall mean the Securities Act; the Exchange Act; the
Investment Company Act of 1940, as amended; the Investment Advisers Act of 1940,
as amended; the Trust

 

7

--------------------------------------------------------------------------------


Table of Contents

 

Indenture Act of 1939, as amended, and the rules and regulations of the SEC
promulgated thereunder.

 

“Specified Shareholders” shall have the meaning set forth in Section 3.1.3(d).

 

“Subscription Agreements” shall have the meaning set forth in Section 4.3
hereof.

 

“Surviving Corporation” shall have the meaning set forth in Section 2.1 hereof.

 

“Termination Date” shall mean July 31, 2014.

 

“Treasury Stock” shall have the meaning set forth in Section 3.1.2.

 

Other terms used herein are defined in the preamble and elsewhere in this
Agreement.

 

ARTICLE II

THE MERGER

 

2.1.      Merger.

 

Subject to the terms and conditions of this Agreement, at the Effective Time:
(a) FNBNY shall merge with and into Bridge Bancorp, with Bridge Bancorp as the
resulting or surviving corporation (the “Surviving Corporation”); and (b) the
separate existence of FNBNY shall cease and all of the rights, privileges,
powers, franchises, properties, assets, liabilities and obligations of FNBNY
shall be vested in and assumed by Bridge Bancorp.  As part of the Merger, each
share of FNBNY Common Stock (other than Treasury Stock and Dissenting Shares)
will be converted into the right to receive the Merger Consideration pursuant to
the terms of Article III hereof.  Immediately after the Merger, First National
Bank shall merge with and into Bridgehampton National Bank, with Bridgehampton
National Bank as the resulting or surviving corporation.

 

2.2.      Effective Time.

 

The closing (“Closing”) shall be that date and time (the “Closing Date”)
selected by Bridge Bancorp upon no less than two business days written notice to
FNBNY, and shall occur no later than the close of business on the fifth business
day following the satisfaction or (to the extent permitted by applicable law)
waiver of the conditions set forth in Article IX (other than those conditions
that by their terms are to be satisfied at the Closing, but subject to the
satisfaction or (to the extent permitted by applicable law) waiver of those
conditions), or such other date that may be agreed to in writing by the
parties.  The Merger shall be effected by the filing of Certificate of Merger
with the New York Department of State on the Closing Date, in accordance with
the NYBCL.  The “Effective Time” means the date and time upon which the
certificate of merger is filed with the New York Department of State, or as
otherwise stated in the certificate of merger, in accordance with the NYBCL.

 

8

--------------------------------------------------------------------------------


Table of Contents

 

2.3.      Certificate of Incorporation and Bylaws.

 

The Certificate of Incorporation and Bylaws of Bridge Bancorp as in effect
immediately prior to the Effective Time shall be the Certificate of
Incorporation and Bylaws of the Surviving Corporation, until thereafter amended
as provided therein and by applicable law.

 

2.4.      Directors and Officers of Surviving Corporation.

 

The directors and officers of Bridge Bancorp immediately prior to the Effective
Time shall be the directors and officers of the Surviving Corporation, each to
hold office in accordance with the Certificate of Incorporation and Bylaws of
the Surviving Corporation.

 

2.5.      Effects of the Merger.

 

At and after the Effective Time, the Merger shall have the effects as set forth
in the NYBCL.

 

2.6.      Tax Consequences.

 

It is intended that the Merger shall constitute a reorganization within the
meaning of Section 368(a) of the Code, and that this Agreement shall constitute
a “plan of reorganization” as that term is used in Sections 354 and 361 of the
Code.  From and after the date of this Agreement and until the Closing, each
party hereto shall use its best efforts to cause the Merger to qualify, and will
not knowingly take any action, cause any action to be taken, fail to take any
action or cause any action to fail to be taken which action or failure to act
could prevent the Merger from qualifying as a reorganization under
Section 368(a) of the Code.  Following the Closing, neither Bridge Bancorp, nor
any of their affiliates shall knowingly take any action, cause any action to be
taken, fail to take any action or cause any action to fail to be taken, which
action or failure to act could cause the Merger to fail to qualify as a
reorganization under Section 368(a) of the Code.

 

2.7.      Possible Alternative Structures.

 

Notwithstanding anything to the contrary contained in this Agreement, prior to
the Effective Time, Bridge Bancorp shall be entitled to revise the structure of
the Merger and the Bank Merger, by merging FNBNY with a wholly-owned subsidiary
of Bridge Bancorp, immediately followed by the merger of FNBNY into Bridge
Bancorp, provided that (i) any such subsidiary shall become a party to, and
shall agree to be bound by, the terms of this Agreement (ii) there are no
adverse Federal or state income tax or other adverse tax consequences to FNBNY
shareholders as a result of the modification; (iii) the consideration to be paid
to the holders of FNBNY Common Stock under this Agreement is not thereby changed
in kind or value or reduced in amount; (iv) such modification will not delay or
jeopardize the receipt of Regulatory Approvals or other consents and approvals
relating to the consummation of the Merger and the Bank Merger, otherwise delay
or jeopardize the satisfaction of any condition to Closing set forth in
Article IX or otherwise adversely affect FNBNY or the holders of FNBNY Common
Stock; and (v) such modification will not require any restructuring of FNBNY or
its Affiliates.  The parties hereto agree to appropriately amend this Agreement
and any related documents in order to reflect any such revised structure.

 

9

--------------------------------------------------------------------------------


Table of Contents

 

2.8.      Bank Merger.

 

Bridge Bancorp and FNBNY shall use their reasonable best efforts to cause the
Bank Merger to occur immediately after the Effective Time.  In addition,
following the execution and delivery of this Agreement, Bridge Bancorp will
cause Bridgehampton National Bank, and FNBNY will cause First National Bank, to
execute and deliver the Plan of Bank Merger substantially in the form attached
to this Agreement as Exhibit C.

 

2.9.      Additional Actions.

 

If, at any time after the Effective Time, Bridge Bancorp shall consider or be
advised that any further deeds, assignments or assurances in law or any other
acts are necessary or desirable to (i) vest, perfect or confirm, of record or
otherwise, in Bridge Bancorp its right, title or interest in, to or under any of
the rights, properties or assets of FNBNY or First National Bank, or
(ii) otherwise carry out the purposes of this Agreement, FNBNY and its officers
and directors shall be deemed to have granted to Bridge Bancorp an irrevocable
power of attorney to execute and deliver, in such official corporate capacities,
all such deeds, assignments or assurances in law or any other acts as are
necessary or desirable to (a) vest, perfect or confirm, of record or otherwise,
in Bridge Bancorp its right, title or interest in, to or under any of the
rights, properties or assets of FNBNY or (b) otherwise carry out the purposes of
this Agreement, and the officers and directors of the Bridge Bancorp are
authorized in the name of FNBNY or otherwise to take any and all such action.

 

ARTICLE III

CONVERSION OF SHARES

 

 

3.1.      Conversion of FNBNY Common Stock; Merger Consideration.

 

At the Effective Time, by virtue of the Merger and without any action on the
part of Bridge Bancorp, FNBNY or the holders of any of the shares of FNBNY
Common Stock, the Merger shall be effected in accordance with the following
terms:

 

3.1.1.  Each share of Bridge Bancorp Common Stock that is issued and outstanding
immediately prior to the Effective Time shall remain issued and outstanding
following the Effective Time and shall be unchanged by the Merger.

 

3.1.2.  All shares of FNBNY Common Stock held in the treasury of FNBNY and each
share of FNBNY Common Stock owned by Bridge Bancorp prior to the Effective Time
(other than shares held in a fiduciary capacity or in connection with debts
previously contracted) (“Treasury Stock”) shall, at the Effective Time, cease to
exist, and such shares, including any Certificates therefor, shall be canceled
as promptly as practicable thereafter, and no payment or distribution shall be
made in consideration therefor.

 

3.1.3. (a)    Subject to the foregoing provisions of this Section 3.1, each
outstanding share of FNBNY Common Stock that is issued and outstanding
immediately prior to the Effective Time (other than Dissenting Shares) shall
become and be converted into the right to receive the Merger Consideration, as
set forth in this Section 3.1.3.

 

10

--------------------------------------------------------------------------------


Table of Contents

 

(b)        The Merger Consideration shall be a fraction (the “Exchange Ratio”)
of a share of Bridge Bancorp Common Stock, determined by dividing the Aggregate
Bridge Bancorp Shares (as defined below) by the number of shares of FNBNY Common
Stock issued and outstanding as of the Closing Date (the “Closing Date FNBNY
Shares”), plus any Post-Closing Additional Consideration as set forth in
(d) below.  The Closing Date FNBNY Shares shall equal 4,989,831 shares of FNBNY
Common Stock plus that number of additional shares of FNBNY Common Stock
issuable pursuant to the Subscription Agreements.

 

(c)        Bridge Bancorp shall issue an aggregate of 244,110 shares of Bridge
Bancorp Common Stock as a result of the Merger, subject to any adjustment as
described in the next sentence (the “Aggregate Bridge Bancorp Shares”). The
Aggregate Bridge Bancorp Shares shall be (1) increased by that number as shall
equal (i) the dollar amount of any Recoveries relating to the loans identified
on FNBNY Disclosure Schedule 3.1.3(b) (the “Identified Loans”), (ii) divided by
$21.5067 (which is referred to as the “Pre-Closing Additional Consideration”),
and (2) decreased by that number as shall be equal, on a dollar for dollar
basis, (i) the amount that the recovery of insurance proceeds by the Closing on
the matter referred to in FNBNY Disclosure Schedule 3.1.3(c) is less than
$350,000, (ii) divided by $21.5067. For purposes of this Section 3.1.3(c),
Recoveries shall mean (i) aggregate cash payments of principal and interest,
including payments (A) resulting from non-recourse sales of the Identified Loans
the proceeds of which are received ten business days prior to the Closing Date,
and (B) from funds held in trust, escrow or a similar vehicle prior to the
Closing Date, the final and undisputed realization of which require only
ministerial actions by Bridge Bancorp after the Closing Date (provided that any
funds qualifying under this subsection (B) shall be paid pro rata in cash,
rather than in Bridge Bancorp Common Stock, to the Specified Shareholders
following the Closing upon the completion of the ministerial acts and the
realization of payments), less (ii) all out of pocket costs and expenses and any
other disbursements directly and primarily relating to the administration of the
Identified Loans (including without limitation, real estate taxes and other
property maintenance expenses paid and professional fees) from the date of this
Agreement to the date that is ten (10) business days preceding the Closing
Date.  FNBNY shall provide a detailed schedule of Recoveries (including costs
and expenses stipulated in (ii) above) within 5 business days of every month end
prior to the Closing Date.  If any amount set forth in this schedule is disputed
in good faith by Bridge Bancorp and not resolved prior to the Effective Time,
such amount(s) shall not constitute Pre-Closing Additional Consideration and the
dispute shall be resolved by an accounting firm mutually agreed upon by the
parties (the cost of which shall be equally shared).  Any amount that is
determined by such accounting firm to have been Additional Consideration shall
be included as Post-Closing Additional Consideration (as defined below).

 

(d)       On the Closing Date, Bridge Bancorp shall establish an account at
Bridgehampton National Bank (the “Identified Loan Account”) in which any
principal and interest payments received (and not accounted for in
Section 3.1.3(c)) on the Identified Loans shall be deposited.  Bridge Bancorp
shall also maintain records of all direct out of pocket expenses incurred and
primarily relating to the administration of the Identified Loans.  Not more than
thirty (30) days following each of the first two anniversary dates of the
Closing Date (the “Distribution Dates”), Bridge Bancorp shall distribute from
the Identified Loan Account to those holders of FNBNY Common Stock of record at
the Effective Time who are not Dissenting Shareholders (the “Specified
Shareholders”), a pro rata cash payment equal to sixty percent

 

11

--------------------------------------------------------------------------------


Table of Contents

 

(60%) of any Recoveries during the year preceding the anniversary date (the
“Post-Closing Additional Consideration”). If there is no payment due Specified
Shareholders as of the Distribution Dates, Bridge Bancorp shall so inform the
Specified Shareholders.  Following the second Distribution Date, there shall be
no further obligation with respect to the Identified Loans and no further
distributions to Specified Shareholders.  Bridge Bancorp shall maintain records
of Recoveries (including costs and expenses) during this two year period, and
provided that Bridge Bancorp provides Specified Shareholders with an explanation
of the status of the Identified Loans and any Recoveries, Bridge Bancorp shall
have no further liability or obligation with respect to the Specified
Shareholders (this sentence is not intended to eliminate Bridge Bancorp’s
implied covenant of good faith in connection the foregoing).  Nothing herein
shall restrict the ability of Bridge Bancorp to sell the Identified Loans in
good faith and at prices it deems reasonable and no claim shall be available to
Specified Shareholders in connection therewith.

 

3.1.4. Notwithstanding anything in this Agreement to the contrary, shares of
FNBNY Common Stock issued and outstanding immediately prior to the Effective
Time and held by a shareholder who has not voted in favor of the Merger or
consented thereto in writing and who has complied with Section 910 of the NYBCL
(“Dissenting Shares”) shall not be converted into a right to receive the Merger
Consideration, unless such shareholder fails to perfect or withdraws or
otherwise loses his, her or its right to appraisal.  From and after the
Effective Time, a shareholder who has properly exercised such appraisal rights
shall not have any rights of a shareholder of FNBNY or the Surviving Corporation
with respect to such share of FNBNY Common Stock, except those provided under
Section 910 of the NYBCL (any shareholder duly making such demand being
hereinafter called a “Dissenting Shareholder”).  A Dissenting Shareholder shall
be entitled to receive payment of the appraised value of such share of FNBNY
Common Stock held by him in accordance with Section 910 of the NYBCL, unless,
after the Effective Time, such shareholder fails to perfect or withdraws or
loses his right to appraisal, in which case such shares of FNBNY Common Stock
shall be converted into and represent only the right to receive the Merger
Consideration, without interest thereon, upon surrender of the Certificates,
pursuant to Section 3.2.  Bridge Bancorp shall have the right to participate in
all discussions, negotiations and proceedings with respect to any such demands
for appraisal.  FNBNY shall not, except with the prior written consent of Bridge
Bancorp, voluntarily make any payment with respect to, or settle or offer to
settle, any such demand for appraisal, or waive any failure to timely deliver a
written demand for appraisal or the taking of any other action by such
Dissenting Shareholder as may be necessary to perfect appraisal rights under the
NYBCL.  Any payments made in respect of Dissenting Shares shall be made by
Bridge Bancorp as the Surviving Corporation.

 

3.1.5. Upon the Effective Time, outstanding shares of FNBNY Common Stock shall
no longer be outstanding and shall automatically be canceled and shall cease to
exist, and except as to Dissenting Shares, shall thereafter by operation of this
Section 3.1 represent only the right to receive the Merger Consideration.

 

3.1.6. Notwithstanding anything to the contrary contained herein, no
certificates or scrip representing fractional shares of Bridge Bancorp Common
Stock shall be issued upon the surrender for exchange of Certificates, no
dividend or distribution with respect to Bridge Bancorp Common Stock shall be
payable on or with respect to any fractional share interests, and

 

12

--------------------------------------------------------------------------------


Table of Contents

 

such fractional share interests shall not entitle the owner thereof to vote or
to any other rights of a shareholder of Bridge Bancorp.  In lieu of the issuance
of any such fractional share, Bridge Bancorp shall pay to each former holder of
FNBNY Common Stock who otherwise would be entitled to receive a fractional share
of Bridge Bancorp Common Stock, an amount in cash, rounded to the nearest cent
and without interest, equal to the product of (i) the fraction of a share to
which such holder would otherwise have been entitled and (ii) the Bridge Bancorp
Closing Price as of the Closing Date.  For purposes of determining any
fractional share interest, all shares of FNBNY Common Stock owned by a FNBNY
shareholder shall be combined so as to calculate the maximum number of whole
shares of Bridge Bancorp Common Stock issuable to such FNBNY shareholder.

 

3.1.7.  In the event Bridge Bancorp changes (or establishes a record date for
changing) the number of, or provides for the exchange of, shares of Bridge
Bancorp Common Stock issued and outstanding prior to the Effective Time as a
result of a stock split, stock dividend, reclassification, or similar
transaction with respect to the outstanding Bridge Bancorp Common Stock and the
record date therefor shall be prior to the Effective Time, the Merger
Consideration shall be proportionately and appropriately adjusted; provided,
that no such adjustment shall be made with regard to Bridge Bancorp Common Stock
if Bridge Bancorp issues additional shares of Common Stock and receives fair
value consideration for such shares.

 

3.2.      Procedures for Exchange of FNBNY Common Stock.

 

3.2.1.   Bridge Bancorp to Make Merger Consideration Available.  No later than
the Closing Date, Bridge Bancorp shall deposit, or shall cause to be deposited,
with the Exchange Agent for the benefit of the holders of FNBNY Common Stock,
for exchange in accordance with this Section 3.2, certificates representing the
shares of Bridge Bancorp Common Stock, or at its option, evidence of shares in
book entry form, and cash in lieu of fractional shares (such certificates for or
evidence of shares of Bridge Bancorp Common Stock, together with any cash
respect to fractional shares, being hereinafter referred to as the “Exchange
Fund”).

 

3.2.2.   Exchange of Certificates.  Bridge Bancorp shall take all steps
necessary to cause the Exchange Agent, within five (5) business days after the
Effective Time, to mail to each holder of a Certificate or Certificates, a form
letter of transmittal for return to the Exchange Agent and instructions for use
in effecting the surrender of the Certificates for the Merger Consideration and
cash in lieu of fractional shares, if any, into which the FNBNY Common Stock
represented by such Certificates shall have been converted as a result of the
Merger.  The letter of transmittal shall specify that delivery shall be
effected, and risk of loss and title to the Certificates shall pass, only upon
delivery of the Certificates to the Exchange Agent or as prescribed by
Section 3.2.7. Upon proper surrender of a Certificate for exchange and
cancellation to the Exchange Agent, together with a properly completed letter of
transmittal, duly executed, the holder of such Certificate shall be entitled to
receive in exchange therefor, as applicable, (i) a certificate representing that
number of shares of Bridge Bancorp Common Stock (if any) to which such former
holder of FNBNY Common Stock shall have become entitled pursuant to the
provisions of Section 3.1 hereof and (ii) a check representing the amount of
cash (if any) payable in lieu of fractional shares of Bridge Bancorp Common
Stock, which such former holder has the right to receive in respect of the
Certificate surrendered pursuant to the provisions of Section 3.2, and the

 

13

--------------------------------------------------------------------------------


Table of Contents

 

Certificate so surrendered shall forthwith be cancelled.  No interest will be
paid or accrued on the cash payable in lieu of fractional shares.

 

3.2.3.   Rights of Certificate Holders after the Effective Time.  The holder of
a Certificate that prior to the Merger represented issued and outstanding FNBNY
Common Stock shall have no rights, after the Effective Time, with respect to
such FNBNY Common Stock except to surrender the Certificate in exchange for the
Merger Consideration as provided in this Agreement and as to Dissenting Shares
such rights as provided under the NYBCL.  No dividends or other distributions
declared after the Effective Time with respect to Bridge Bancorp Common Stock
shall be paid to the holder of any unsurrendered Certificate until the holder
thereof shall surrender such Certificate in accordance with this Section 3.2. 
After the surrender of a Certificate in accordance with this Section 3.2, the
record holder thereof shall be entitled to receive any such dividends or other
distributions, without any interest thereon, which theretofore had become
payable with respect to shares of Bridge Bancorp Common Stock represented by
such Certificate.

 

3.2.4.   Surrender by Persons Other than Record Holders.  If the Person
surrendering a Certificate and signing the accompanying letter of transmittal is
not the record holder thereof, then it shall be a condition of the payment of
the Merger Consideration that: (i) such Certificate is properly endorsed to such
Person or is accompanied by appropriate stock powers, in either case signed
exactly as the name of the record holder appears on such Certificate, and is
otherwise in proper form for transfer, or is accompanied by appropriate evidence
of the authority of the Person surrendering such Certificate and signing the
letter of transmittal to do so on behalf of the record holder; and (ii) the
person requesting such exchange shall pay to the Exchange Agent in advance any
transfer or other taxes required by reason of the payment to a person other than
the registered holder of the Certificate surrendered, or required for any other
reason, or shall establish to the satisfaction of the Exchange Agent that such
tax has been paid or is not payable.

 

3.2.5.   Closing of Transfer Books. From and after the Effective Time, there
shall be no transfers on the stock transfer books of FNBNY of the FNBNY Common
Stock that were outstanding immediately prior to the Effective Time.  If, after
the Effective Time, Certificates representing such shares are presented for
transfer to the Exchange Agent, they shall be exchanged for the Merger
Consideration and canceled as provided in this Section 3.2.

 

3.2.6.   Return of Exchange Fund. At any time following the six (6) month period
after the Effective Time, Bridge Bancorp shall be entitled to require the
Exchange Agent to deliver to it any portions of the Exchange Fund which had been
made available to the Exchange Agent and not disbursed to holders of
Certificates (including, without limitation, all interest and other income
received by the Exchange Agent in respect of all funds made available to it),
and thereafter such holders shall be entitled to look to Bridge Bancorp (subject
to abandoned property, escheat and other similar laws) with respect to any
Merger Consideration that may be payable upon due surrender of the Certificates
held by them. Notwithstanding the foregoing, neither Bridge Bancorp nor the
Exchange Agent shall be liable to any holder of a Certificate for any Merger
Consideration delivered in respect of such Certificate to a public official
pursuant to any abandoned property, escheat or other similar law.

 

14

--------------------------------------------------------------------------------


Table of Contents

 

3.2.7.   Lost, Stolen or Destroyed Certificates.  In the event any Certificate
shall have been lost, stolen or destroyed, upon the making of an affidavit of
that fact by the person claiming such Certificate to be lost, stolen or
destroyed and, if required by Bridge Bancorp, the posting by such person of a
bond in such amount as Bridge Bancorp may reasonably direct as indemnity against
any claim that may be made against it with respect to such Certificate, the
Exchange Agent will issue in exchange for such lost, stolen or destroyed
Certificate the Merger Consideration deliverable in respect thereof.

 

3.2.8.   Withholding.  Bridge Bancorp or the Exchange Agent will be entitled to
deduct and withhold from the consideration otherwise payable pursuant to this
Agreement or the transactions contemplated hereby to any holder of FNBNY Common
Stock such amounts as Bridge Bancorp (or any Affiliate thereof) or the Exchange
Agent are required to deduct and withhold with respect to the making of such
payment under the Code, or any applicable provision of U.S. federal, state,
local or non-U.S. tax law.  To the extent that such amounts are properly
withheld by Bridge Bancorp or the Exchange Agent, such withheld amounts will be
treated for all purposes of this Agreement as having been paid to the holder of
the FNBNY Common Stock in respect of whom such deduction and withholding were
made by Bridge Bancorp or the Exchange Agent.

 

3.2.9.   Reservation of Shares.  Bridge Bancorp shall reserve for issuance a
sufficient number of shares of the Bridge Bancorp Common Stock for the purpose
of issuing shares of Bridge Bancorp Common Stock to the FNBNY shareholders in
accordance with this Article III.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF FNBNY

 

4.1.      General.  FNBNY represents and warrants to Bridge Bancorp that the
statements contained in this Article IV are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article IV), except as set forth in the FNBNY
Disclosure Schedules delivered by FNBNY to Bridge Bancorp on the date hereof,
and except as to any representation or warranty which relates to a specific
date.  FNBNY has made a good faith effort to ensure that the disclosure on each
schedule of the FNBNY Disclosure Schedule corresponds to the section referenced
herein.  However, for purposes of the FNBNY Disclosure Schedule, any item
disclosed on any schedule therein is deemed to be fully disclosed with respect
to all schedules under which such item may be relevant as and to the extent that
it is reasonably clear on the face of such schedule that such item applies to
such other schedule.  References to the Knowledge of FNBNY shall include the
Knowledge of First National Bank.  Notwithstanding any other provision herein,
however, Bridge Bancorp understands that FNBNY will not raise capital and thus
the capital of FNBNY and the FNBNY Subsidiaries is expected to decrease during
the pendency of this transaction materially in accordance with the disclosure
presented by FNBNY to Bridge Bancorp, and notwithstanding any other provision of
this Agreement, such reduction and the direct effects thereof will not be deemed
a breach of this Agreement by FNBNY or any FNBNY Affiliate.

 

15

--------------------------------------------------------------------------------


Table of Contents

 

4.2.      Organization.

 

4.2.1.   FNBNY is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York, and is duly registered as a
bank holding company under the BHCA.  FNBNY has the requisite corporate power
and authority to carry on its business materially as now conducted and is duly
licensed or qualified to do business in the states of the United States and
foreign jurisdictions where its ownership or leasing of property or the conduct
of its business requires such qualification, except where the failure to be so
licensed or qualified would not reasonably be expected to have a Material
Adverse Effect on FNBNY and the FNBNY Subsidiaries taken as a whole.

 

4.2.2.   First National Bank is a New York bank duly organized and validly
existing under the laws of the United States.  The deposits of First National
Bank are insured by the FDIC to the fullest extent permitted by law, and all
premiums and assessments required to be paid in connection therewith have been
paid by First National Bank when due.  First National Bank is a member in good
standing of the FHLB and owns the requisite amount of stock therein.

 

4.2.3.   FNBNY Disclosure Schedule 4.2.3 sets forth each FNBNY Subsidiary.  Each
FNBNY Subsidiary is a corporation, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization.

 

4.2.4.   The respective minute books of FNBNY, First National Bank and each
other FNBNY Subsidiary have been made available to Bridge Bancorp and each
accurately records, in all material respects, all material corporate actions of
their respective shareholders and boards of directors (including committees).

 

4.2.5.   FNBNY has made available to Bridge Bancorp true and correct copies of
the articles of incorporation or charter and bylaws of FNBNY, First National
Bank and each other FNBNY Subsidiary.

 

4.3.      Capitalization.

 

4.3.1.   The authorized capital stock of FNBNY consists of (i) 40,000,000 shares
of common stock, $0.01 par value per share, of which twenty million (20,000,000)
are designated “Class A Common Stock” (“FNBNY Class A Common Stock”) and twenty
million (20,000,000) of which are designated “Class B Common Stock” (“FNBNY
Class B Common Stock”) and (ii) five thousand (5,000) shares of preferred stock,
par value $0.01 (“FNBNY Preferred Stock”).  The rights, preference and
limitations of the FNBNY Class A Common Stock and the FNBNY Class B Common Stock
are identical, except that the FNBNY Class B Common Stock shall not carry any
voting rights and the holders of FNBNY Class B Common Stock shall not be
entitled to vote such shares at any meeting of the shareholders of FNBNY.  As of
the date hereof, there are: (i) three million seven hundred eighty two thousand
two hundred and ninety nine shares (3,782,299) of shares of FNBNY Class A Common
Stock validly issued, fully paid and nonassessable and free of preemptive rights
issued and outstanding; (ii) one million two hundred and seven thousand five
hundred and thirty two (1,207,532) shares of FNBNY Class B Common Stock validly
issued, fully paid and nonassessable and free of

 

16

--------------------------------------------------------------------------------


Table of Contents

 

preemptive rights issued and outstanding; and (iii) no shares of FNBNY Preferred
Stock issued and outstanding.  There are no shares of FNBNY Class A or Class B
Common Stock held by FNBNY as treasury stock.  References to the “FNBNY Common
Stock” shall include the shares of FNBNY Class A Common Stock and the shares of
FNBNY Class B Common Stock.

 

4.3.2.            Neither FNBNY nor any FNBNY Subsidiary has or is bound by any
Rights of any character relating to the purchase, sale or issuance or voting of,
or right to receive dividends or other distributions on any shares of FNBNY
Common Stock, or any other security of FNBNY or an FNBNY Subsidiary or any
securities representing the right to vote, purchase or otherwise receive any
shares of FNBNY Common Stock or any other security of FNBNY or any FNBNY
Subsidiary, other than pursuant to the Subscription Agreements listed on FNBNY
Disclosure Schedule 4.3 (the “Subscription AgreementsNo additional shares are
issuable pursuant to the Subscription Agreements by reason of the Merger, and
the methodology for determining the number of additional shares of FNBNY Common
Stock that are issuable pursuant to the Subscription Agreements is as set forth
in FNBNY Disclosure Schedule 4.3.  Except as set forth in FNBNY Disclosure
Schedule 4.3, there are no outstanding options or warrants to purchase FNBNY
Common Stock.

 

4.3.3.            FNBNY owns all of the capital stock of First National Bank,
free and clear of any lien or encumbrance. Except for the FNBNY Subsidiaries,
FNBNY does not possess, directly or indirectly, any material equity interest in
any corporate entity, except for equity interests held in the investment
portfolios of FNBNY Subsidiaries, equity interests held by FNBNY Subsidiaries in
a fiduciary capacity, and equity interests held in connection with the lending
activities of FNBNY Subsidiaries, including stock in the FHLB.  Either FNBNY or
First National Bank owns all of the outstanding shares of capital stock of each
FNBNY Subsidiary free and clear of all liens, security interests, pledges,
charges, encumbrances, agreements and restrictions of any kind or nature.

 

4.3.4.            FNBNY Disclosure Schedule 4.3.4. includes a list of every
record holder of FNBNY Common Stock, setting forth the number of shares held by
each such holder. Except as set forth in FNBNY Disclosure Schedule 4.3.4, to
FNBNY’s Knowledge, no Person or “group” (as that term is used in
Section 13(d)(3) of the Exchange Act), is the beneficial owner (as defined in
Section 13(d) of the Exchange Act) of 5% or more of the outstanding shares of
FNBNY Common Stock.

 

4.3.5.            FNBNY Disclosure Schedule 4.3.5. identifies all material
indebtedness of FNBNY (other than indebtedness of First National Bank and any
subsidiary of First National Bank) and attaches thereto all instruments and
agreements relating to such indebtedness.

 

4.4.                        Authority; No Violation.

 

4.4.1.            FNBNY has full corporate power and authority to execute and
deliver this Agreement and, subject to the receipt of the Regulatory Approvals
and the approval of this Agreement by the holders of the FNBNY Class A Common
Stock, to consummate the transactions contemplated hereby.  The execution and
delivery of this Agreement by FNBNY and the consummation by FNBNY of the
transactions contemplated hereby, including the Merger and the Bank Merger, have
been duly and validly approved by the Board of Directors of

 

17

--------------------------------------------------------------------------------


Table of Contents

 

FNBNY, and no other corporate proceedings on the part of FNBNY, except for the
requisite approval of the holders of the FNBNY Class A Common Stock, is
necessary to consummate the transactions contemplated hereby, including the
Merger and the Bank Merger.  This Agreement has been duly and validly executed
and delivered by FNBNY, and subject to approval by the shareholders of FNBNY and
receipt of the Regulatory Approvals and due and valid execution and delivery of
this Agreement by Bridge Bancorp, constitutes the valid and binding obligation
of FNBNY, enforceable against FNBNY in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity. 
FNBNY has approved the Bank Merger Agreement and the Bank Merger in its capacity
as the sole stockholder of First National Bank.

 

4.4.2.            Subject to receipt of Regulatory Approvals and FNBNY’s and
Bridge Bancorp’s compliance with any conditions contained therein, and to the
receipt of the approval of the holders of the FNBNY Class A Common Stock,
(A) the execution and delivery of this Agreement by FNBNY, (B) the consummation
of the transactions contemplated hereby, and (C) compliance by FNBNY with any of
the terms or provisions hereof will not (i) conflict with or result in a breach
of any provision of the certificate of incorporation or bylaws of FNBNY or any
FNBNY Subsidiary or the charter and bylaws of First National Bank; (ii) violate
any statute, code, ordinance, rule, regulation, judgment, order, writ, decree or
injunction applicable to FNBNY or any FNBNY Subsidiary or any of their
respective properties or assets; or (iii)  violate, conflict with, result in a
breach of any provisions of, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default), under, result in
the termination of, accelerate the performance required by, or result in a right
of termination or acceleration or the creation of any lien, security interest,
charge or other encumbrance upon any of the properties or assets of FNBNY or
First National Bank under any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other investment or obligation to which FNBNY or First National Bank is a party,
or by which they or any of their respective properties or assets may be bound or
affected, except for such violations, conflicts, breaches or defaults under
clause (ii) or (iii) hereof which, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect on FNBNY and
the FNBNY Subsidiaries taken as a whole.

 

4.5.                        Consents.

 

Except for (a) the receipt of the Regulatory Approvals, and compliance with any
conditions contained therein, (b) the filing of the Certificate of Merger with
the New York Department of State, (c) the filing with the SEC of (i) the Merger
Registration Statement and (ii) such reports under Sections 13(a), 13(d),
13(g) and 16(a) of the Exchange Act as may be required in connection with this
Agreement and the transactions contemplated hereby and the obtaining from the
SEC of such orders as may be required in connection therewith, (d) approval of
the listing of Bridge Bancorp Common Stock to be issued in the Merger on the
Nasdaq, (e) such filings and approvals as are required to be made or obtained
under the securities or “Blue Sky” laws of various states in connection with the
issuance of the shares of Bridge Bancorp Common Stock pursuant to this
Agreement, and (f) the approval of this Agreement by the requisite vote of the
holders of the FNBNY Class A Common Stock, no consents, waivers or approvals of,
or filings or registrations with, any Governmental Entity are necessary, and, to
FNBNY’s Knowledge, no consents, waivers or approvals of, or filings or
registrations with, any

 

18

--------------------------------------------------------------------------------


Table of Contents

 

other third parties are necessary, to accomplish (x) the execution and delivery
of this Agreement by FNBNY, and (y) the completion of the Merger and the Bank
Merger by FNBNY.

 

4.6.                        Financial Statements.

 

4.6.1.            FNBNY has previously made available to Bridge Bancorp the
FNBNY Regulatory Reports.  The FNBNY Regulatory Reports, to the extent they
contain financial information, have been prepared in all material respects in
accordance with applicable regulatory accounting principles and practices
throughout the periods covered by such statements.

 

4.6.2.            FNBNY has previously made available to Bridge Bancorp the
FNBNY Financial Statements.  The FNBNY Financial Statements have been prepared
in accordance with GAAP, and (including the related notes where applicable)
fairly present in each case in all material respects (subject in the case of the
unaudited interim statements to normal year-end adjustments and to any other
adjustments described therein), the consolidated financial position, results of
operations and cash flows of FNBNY and the FNBNY Subsidiaries on a consolidated
basis as of and for the respective periods ending on the dates thereof, in
accordance with GAAP during the periods involved, except as indicated in the
notes thereto.

 

4.6.3.            At the date of each balance sheet included in the FNBNY
Financial Statements or the FNBNY Regulatory Reports, neither FNBNY nor First
National Bank, as applicable, had any liabilities, obligations or loss
contingencies of any nature (whether absolute, accrued, contingent or otherwise)
of a type required to be reflected in such FNBNY Financial Statements or FNBNY
Regulatory Reports or in the footnotes thereto which are not fully reflected or
reserved against therein or fully disclosed in a footnote thereto, except for
liabilities, obligations and loss contingencies which are not material, either
individually or in the aggregate, or which are incurred in the ordinary course
of business, consistent with past practice, and except for liabilities,
obligations and loss contingencies which are within the subject matter of a
specific representation and warranty herein and subject, in the case of any
unaudited statements, to normal, recurring audit adjustments and the absence of
footnotes.

 

4.6.4.            The records, systems, controls, data and information of FNBNY
and its Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of FNBNY or its Subsidiaries or accountants (including all means of access
thereto and there from), except for any non-exclusive ownership and non-direct
control that would not reasonably be expected to have a material adverse effect
on the system of internal accounting controls described below in this
Section 4.6.4. FNBNY (x) has implemented and maintains a system of internal
control over financial reporting that is designed to provide reasonable
assurances regarding the reliability of financial reporting and the preparation
of its financial statements for external purposes in accordance with GAAP, which
system has been reviewed by FNBNY’s external auditors, and (y) has disclosed to
FNBNY’s outside auditors and the audit committee of FNBNY’s Board of Directors
(i)  any fraud, whether or not material, that involves management or other
employees who have a significant role in FNBNY’s internal control over financial
reporting. These disclosures (if any) were made in writing by management to
FNBNY’s auditors and audit committee and a copy has previously been made
available to Bridge Bancorp.

 

19

--------------------------------------------------------------------------------


Table of Contents

 

4.6.5.            Since June 30, 2011, (i) neither FNBNY nor any of its
Subsidiaries nor, to the Knowledge of FNBNY, any director, officer, employee,
auditor, accountant or representative of FNBNY or any of its Subsidiaries has
received any material complaint, allegation, assertion or claim, whether written
or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of FNBNY or any of its Subsidiaries or their respective
internal accounting controls, including any material complaint, allegation,
assertion or claim that FNBNY or any of its Subsidiaries has engaged in illegal
accounting or auditing practices, and (ii) no attorney representing FNBNY or any
of its Subsidiaries, whether or not employed by FNBNY or any of its
Subsidiaries, has reported evidence of a material violation of Securities Laws,
breach of fiduciary duty or similar violation with respect to FNBNY or any FNBNY
Subsidiary, or any of their officers, directors, employees or agents to the
Board of Directors of FNBNY or any committee thereof or to any director or
officer of FNBNY.

 

4.7.                        Taxes.

 

FNBNY and the FNBNY Subsidiaries that are treated as corporations for United
States federal income tax purposes are members of the same affiliated group
within the meaning of Code Section 1504(a). FNBNY and each FNBNY Subsidiary has
duly filed all federal, state and material local tax returns required to be
filed by or with respect to FNBNY and every FNBNY Subsidiary on or prior to the
Closing Date, taking into account any extensions (all such returns, to FNBNY’s
Knowledge, being accurate and correct in all material respects) and has duly
paid or made provisions for the payment of all material federal, state and local
taxes which have been incurred by or are due or claimed to be due from FNBNY and
any FNBNY Subsidiary by any taxing authority or pursuant to any written tax
sharing agreement on or prior to the Closing Date other than taxes or other
charges which (i) are not delinquent, (ii) are being contested in good faith, or
(iii) have not yet been fully determined.  Except as set forth in FNBNY
Disclosure Schedule 4.7, FNBNY has received no written notice of, and to FNBNY’s
Knowledge there is no audit examination, deficiency assessment, tax
investigation or refund litigation with respect to any taxes of FNBNY or any
FNBNY Subsidiary, and no written claim has been made by any authority in a
jurisdiction where FNBNY or any FNBNY Subsidiary does not file tax returns that
FNBNY or any FNBNY Subsidiary is subject to taxation in that jurisdiction. 
FNBNY and the FNBNY Subsidiaries have not executed an extension or waiver of any
statute of limitations on the assessment or collection of any material tax due
that is currently in effect. FNBNY and each FNBNY Subsidiary has withheld and
paid all material taxes required to have been withheld and paid in connection
with amounts paid or owing to any employee, independent contractor, creditor,
shareholder or other third party, and FNBNY and each FNBNY Subsidiary, to
FNBNY’s Knowledge, has timely complied in all material respects with all
applicable information reporting requirements under Part III, Subchapter A of
Chapter 61 of the Code and similar applicable state and local information
reporting requirements.

 

4.8.                        Material Contracts; Leases; Defaults.

 

4.8.1.            Except as set forth in FNBNY Disclosure Schedule 4.8.1,
neither FNBNY nor any FNBNY Subsidiary is a party to or subject to: (i) any
employment agreement, change in control agreement, consulting or severance
agreement or other material agreement with any past or present officer, director
or employee of FNBNY or any FNBNY Subsidiary, except for “at will” arrangements;
(ii) any plan, material arrangement or contract providing for

 

20

--------------------------------------------------------------------------------


Table of Contents

 

bonuses, pensions, options, deferred compensation, retirement payments, profit
sharing or similar material arrangements for or with any past or present
officers, directors or employees of FNBNY or any FNBNY Subsidiary; (iii) any
collective bargaining agreement with any labor union relating to employees of
FNBNY or any FNBNY Subsidiary; (iv) any agreement which by its terms limits the
payment of dividends by FNBNY or any FNBNY Subsidiary, other than the OCC
Agreement; (v) any instrument evidencing or related to material indebtedness for
borrowed money whether directly or indirectly, by way of purchase money
obligation, conditional sale, lease purchase, guaranty or otherwise, in respect
of which FNBNY or any FNBNY Subsidiary is an obligor to any person, which
instrument evidences or relates to indebtedness other than deposits, repurchase
agreements, FHLB advances, bankers’ acceptances, and “treasury tax and loan”
accounts and transactions in “federal funds” in each case established in the
ordinary course of business consistent with past practice, or which contains
financial covenants or other restrictions (other than those relating to the
payment of principal and interest when due) which would be applicable on or
after the Closing Date to Bridge Bancorp or any Bridge Bancorp Subsidiary;
(vi) any other agreement, written or oral, that obligates FNBNY or any FNBNY
Subsidiary for the payment of more than $15,000 annually or for the payment of
more than $35,000 over its remaining term, which is not terminable without cause
on 60 days’ or less notice without penalty or payment (other than agreements for
commercially available “off-the- shelf” software), or (vii) any agreement (other
than this Agreement and the OCC Agreement), contract, arrangement, commitment or
understanding (whether written or oral) that restricts or limits in any material
way the conduct of business by FNBNY or any FNBNY Subsidiary (it being
understood that any non-compete or similar provision shall be deemed material,
but any limitation on the scope of any license granted under any such agreement
shall not be deemed material).

 

4.8.2.            Each real estate lease that requires the consent of the lessor
or its agent resulting from the Merger or the Bank Merger by virtue of the terms
of any such lease, is listed in FNBNY Disclosure Schedule 4.8.2 identifying the
section of the lease that contains such prohibition or restriction.

 

4.8.3.            True and correct copies of agreements, contracts, arrangements
and instruments referred to in Sections 4.8.1 and 4.8.2 (“Material Contracts”)
have been made available to Bridge Bancorp on or before the date hereof, and
are, including to the extent applicable in the case of FNBNY Compensation and
Benefit Plans, in full force and effect on the date hereof and neither FNBNY nor
any FNBNY Subsidiary (nor, to the Knowledge of FNBNY, any other party to any
such contract, arrangement or instrument) has materially breached any provision
of, or is in material default in any respect under any term of, any Material
Contract, and there has not occurred any event that, with the lapse of time or
the giving of notice or both, would constitute such a default or breach.  Except
as listed on FNBNY Disclosure Schedule 4.8.3, no party to any Material Contract
will have the right to terminate any or all of the provisions of any such
Material Contract as a result of the execution of, and the consummation of the
transactions contemplated by, this Agreement.

 

4.8.4.            A true and correct copy of the subleases for the office space
on the 52nd floor at 152 West 57th Street, New York, New York, are attached to
FNBNY Disclosure Schedule 4.8.4, are in full force and effect, represent the
subleasing of all space subject to the primary lease of such space by First
National Bank, and neither FNBNY nor any FNBNY

 

21

--------------------------------------------------------------------------------


Table of Contents

 

Subsidiary (nor, to the Knowledge of FNBNY, any other party to any such
sublease) has materially breached any provision of, or is in default in any
respect under any term of, the subleases.

 

4.8.5.            Except as set forth in FNBNY Disclosure Schedule 4.8.5, since
December 31, 2012, through and including the date of this Agreement, neither
FNBNY nor any FNBNY Subsidiary has (i) except for (A) normal increases for
employees made in the ordinary course of business consistent with past practice,
or (B) as required by applicable law or the terms of agreements listed on FNBNY
Disclosure Schedule 4.12.1, increased the wages, salaries, compensation,
pension, or other fringe benefits or perquisites payable to any executive
officer, employee, or director from the amount thereof in effect as of
December 31, 2012 (which amounts have been previously made available to Bridge
Bancorp), granted any severance or termination pay, entered into any contract to
make or grant any severance or termination pay (except as required under the
terms of agreements or as required or permitted under the terms of severance
plans or policies listed on FNBNY Disclosure Schedule 4.12.1, as in effect as of
the date hereof), or paid any bonus other than the customary year-end bonuses in
amounts consistent with past practice, (ii) granted any options to purchase
shares of FNBNY Common Stock, or any right to acquire any shares of its capital
stock to any executive officer, director or employee, (iii)  established or
increased the benefits payable under any bonus, insurance, severance, deferred
compensation, pension, retirement, profit sharing, stock option (including,
without limitation, the granting of stock options, stock appreciation rights,
performance awards, or restricted stock awards), stock purchase or other
employee benefit plan, except to the extent required by the Patient Protection
and Affordable Care Act and the regulations issued thereunder, (iv) made any
material election for federal or state income tax purposes, (v) made any
material change in the credit policies or procedures of FNBNY or any of its
Subsidiaries, the effect of which was or is to make any such policy or procedure
less restrictive in any material respect, (vi) made any material acquisition or
disposition of any assets or properties, or any contract for any such
acquisition or disposition entered into other than loans and loan commitments,
(vii) entered into any lease of real or personal property requiring annual
payments in excess of $75,000, other than in connection with foreclosed property
or in the ordinary course of business consistent with past practice,
(viii) changed any accounting methods, principles or practices of FNBNY or its
Subsidiaries affecting its assets, liabilities or businesses, including any
reserving, renewal or residual method, practice or policy or (ix) suffered any
strike, work stoppage, slow-down, or other labor disturbance.

 

4.9.                        Ownership of Property; Insurance Coverage.

 

4.9.1.            FNBNY and each FNBNY Subsidiary has good and, as to real
property, marketable title to all material assets and properties owned by FNBNY
or each FNBNY Subsidiary in the conduct of its businesses, whether such assets
and properties are real or personal, tangible or intangible, including assets
and property reflected in the balance sheets contained in the FNBNY Regulatory
Reports and in the FNBNY Financial Statements or acquired subsequent thereto
(except to the extent that such assets and properties have been disposed of in
the ordinary course of business, since the date of such balance sheets), subject
to no material encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to FHLB,
inter-bank credit facilities, or any transaction by an FNBNY

 

22

--------------------------------------------------------------------------------


Table of Contents

 

Subsidiary acting in a fiduciary capacity, (ii) statutory liens for amounts not
yet delinquent or which are being contested in good faith, (iii) non-monetary
liens affecting real property which do not adversely affect the value or use of
such real property, and (iv) those described and reflected in the FNBNY
Financial Statements. FNBNY and the FNBNY Subsidiaries, as lessee, have the
right under valid and existing leases of real and personal properties used by
FNBNY and its Subsidiaries in the conduct of their businesses to occupy or use
all such properties as presently occupied and used by each of them.

 

4.9.2.            With respect to all material agreements pursuant to which
FNBNY or any FNBNY Subsidiary has purchased securities subject to an agreement
to resell, if any, FNBNY or such FNBNY Subsidiary, as the case may be, has a
lien or security interest (which to FNBNY’s Knowledge is a valid, perfected
first lien) in the securities or other collateral securing the repurchase
agreement, and the value of such collateral equals or exceeds the amount of the
debt secured thereby.

 

4.9.3.            FNBNY and each FNBNY Subsidiary currently maintain insurance
considered by each of them to be reasonable for their respective operations. 
Neither FNBNY nor any FNBNY Subsidiary, except as disclosed in FNBNY Disclosure
Schedule 4.9.3, has received notice from any insurance carrier during the past
five years that (i) such insurance will be canceled or that coverage thereunder
will be reduced or eliminated, or (ii) premium costs (other than with respect to
health or disability insurance) with respect to such policies of insurance will
be substantially increased. There are presently no material claims pending under
such policies of insurance and no notices have been given by FNBNY or any FNBNY
Subsidiary under such policies (other than with respect to health or disability
insurance). All such insurance is valid and enforceable and in full force and
effect, and within the last three years FNBNY and each FNBNY Subsidiary has
received each type of insurance coverage for which it has applied and during
such periods has not been denied indemnification for any material claims
submitted under any of its insurance policies. FNBNY Disclosure Schedule 4.9.3
identifies all material policies of insurance maintained by FNBNY and each FNBNY
Subsidiary as well as the other matters required to be disclosed under this
Section.

 

4.10.                Legal Proceedings.

 

4.10.1.    Except as listed on FNBNY Disclosure Schedule 4.10, neither FNBNY nor
any FNBNY Subsidiary is a party to any, and there are no pending or, to FNBNY’s
Knowledge, threatened legal, administrative, arbitration or other proceedings,
actions or governmental investigations or inquiries of any nature (i) against
FNBNY or any FNBNY Subsidiary, (ii) to which FNBNY or any FNBNY Subsidiary’s
assets are or may be subject, (iii) challenging the validity or propriety of any
of the transactions contemplated by this Agreement, or (iv) which could
adversely affect the ability of FNBNY or First National Bank to perform under
this Agreement, except for any proceeding, action, investigation or inquiry
which, if adversely determined, individually or in the aggregate, would not be
material to the financial condition or operations of FNBNY or any FNBNY
Subsidiary.  True and correct copies of the litigation settlement agreements as
to the matters identified on FNBNY Disclosure Schedule 4.10 are in full force
and effect (except as otherwise noted on FNBNY Disclosure Schedule 4.10), and
neither FNBNY nor any FNBNY Subsidiary (nor, to the Knowledge of

 

23

--------------------------------------------------------------------------------


Table of Contents

 

FNBNY, any other party to such settlement agreements) has materially breached
any provision of, or is in default in any respect under any term of, the
settlement agreements.

 

4.11.                Compliance With Applicable Law.

 

4.11.1.    To FNBNY’s Knowledge, each of FNBNY and each FNBNY Subsidiary is in
compliance in all material respects with all applicable federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders or
decrees applicable to it, its properties, assets and deposits, its business, and
its conduct of business and its relationship with its employees, including,
without limitation, the USA PATRIOT Act, the Equal Credit Opportunity Act, the
Fair Housing Act, the Community Reinvestment Act of 1977, the Home Mortgage
Disclosure Act, and all other applicable fair lending laws and other laws
relating to discriminatory business practices and neither FNBNY nor any FNBNY
Subsidiary has received any written notice to the contrary (other than as may be
stated in the OCC Agreement).  The Board of Directors of First National Bank has
adopted and First National Bank has implemented an anti-money laundering program
that contains adequate and appropriate customer identification verification
procedures that has not been declared ineffective by any Governmental Entity and
that meets the requirements of Sections 352 and 326 of the USA PATRIOT Act and
the regulations thereunder. Neither FNBNY nor any FNBNY is a party to any
agreement with any individual or group regarding CRA matters.

 

4.11.2.    Each of FNBNY and each FNBNY Subsidiary has all material permits,
licenses, authorizations, orders and approvals of, and has made all filings,
applications and registrations with, all Governmental Entities and Bank
Regulators that are required in order to permit it to own or lease its
properties and to conduct its business as presently conducted except where the
failure to hold such permits, licensees, authorizations, orders or approvals, or
the failure to make such filings, applications or registrations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on FNBNY; all such permits, licenses, certificates of authority,
orders and approvals are in full force and effect in all material respects and,
to the Knowledge of FNBNY, no suspension or cancellation of any such permit,
license, certificate, order or approval is threatened or will result from the
consummation of the transactions contemplated by this Agreement, subject to
obtaining Regulatory Approvals.

 

4.11.3.              Except as set forth in FNBNY Disclosure Schedule 4.11.3,
for the period beginning January 1, 2010, neither FNBNY nor any FNBNY Subsidiary
has received any written notification or, to FNBNY’s Knowledge, any other
communication from any Bank Regulator (i) asserting that FNBNY or any FNBNY
Subsidiary is not in material compliance with any of the statutes, regulations
or ordinances which such Bank Regulator enforces; (ii) threatening to revoke any
license, franchise, permit or governmental authorization which is material to
FNBNY or any FNBNY Subsidiary; (iii) requiring, or threatening to require, FNBNY
or any FNBNY Subsidiary, or indicating that FNBNY or any FNBNY Subsidiary may be
required, to enter into a cease and desist order, agreement or memorandum of
understanding or any other agreement with any federal or state governmental
agency or authority which is charged with the supervision or regulation of banks
or engages in the insurance of bank deposits restricting or limiting, or
purporting to restrict or limit, in any material respect the operations of FNBNY
or any FNBNY Subsidiary, including without limitation any restriction on the
payment of dividends; or (iv) directing, restricting or limiting, or purporting
to direct, restrict or limit, in any manner the

 

24

--------------------------------------------------------------------------------


Table of Contents

 

operations of FNBNY or any FNBNY Subsidiary, including without limitation any
restriction on the payment of dividends (any such notice, communication,
memorandum, agreement or order described in this sentence is hereinafter
referred to as a “FNBNY Regulatory Agreement”). FNBNY Disclosure Schedule 4.11.3
sets forth any FNBNY Regulatory Agreement that is currently in effect or that
was in effect since January 1, 2010.  The most recent regulatory rating given to
First National Bank as to compliance with the Community Reinvestment Act (“CRA”)
is satisfactory or better.

 

4.11.4.    FNBNY Disclosure Schedule 4.11.4 sets forth, as of December 31, 2012
and continuing to the date of this Agreement, a schedule of all executive
officers and directors of FNBNY who have outstanding loans from FNBNY or First
National Bank, and there has been no default on, or forgiveness or waiver of, in
whole or in part, any such loan during the two years immediately preceding the
date hereof.

 

4.12.                Employee Benefit Plans.

 

4.12.1.    FNBNY Disclosure Schedule 4.12.1 includes a list of all existing
bonus, incentive, deferred compensation, supplemental executive retirement
plans, pension, retirement, profit-sharing, thrift, savings, employee stock
ownership, stock bonus, stock purchase, restricted stock, stock option, stock
appreciation, phantom stock, severance, welfare benefit plans (including paid
time off policies and other material benefit policies and procedures), fringe
benefit plans, employment, consulting, change in control agreements and all
other material benefit practices, policies and arrangements maintained by FNBNY
or any FNBNY Subsidiary in which any employee or former employee, consultant or
former consultant or director or former director of FNBNY or any FNBNY
Subsidiary participates or to which any such employee, consultant or director is
a party or is otherwise entitled to receive benefits (the “FNBNY Compensation
and Benefit Plans”).  Neither FNBNY nor any FNBNY Subsidiary has any commitment
to create any additional FNBNY Compensation and Benefit Plan or to materially
modify, change or renew any existing FNBNY Compensation and Benefit Plan (any
modification or change that increases the cost of such plans would be deemed
material), except as required by applicable law or Governmental Entity or to
maintain the qualified status thereof.  FNBNY has made available to Bridge
Bancorp true and correct copies of the FNBNY Compensation and Benefit Plans.

 

4.12.2.    Except as disclosed in FNBNY Disclosure Schedule 4.12.2, each FNBNY
Compensation and Benefit Plan has been operated and administered in all material
respects in accordance with its terms and with applicable law, including, but
not limited to, ERISA, the Code, the Securities Act, the Exchange Act, the Age
Discrimination in Employment Act, COBRA, the Health Insurance Portability and
Accountability Act (“HIPAA”) and any regulations or rules promulgated
thereunder, and all material filings, disclosures and notices required by ERISA,
the Code, the Securities Act, the Exchange Act, the Age Discrimination in
Employment Act, COBRA and HIPAA and any other applicable law have been timely
made or any interest, fines, penalties or other impositions for late filings
have been paid in full, if due.  Each FNBNY Compensation and Benefit Plan which
is an “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA (a “Pension Plan”) and which is intended to be qualified under
Section 401(a) of the Code is established pursuant to IRS-approved prototype or
volume submitter documents or has received a favorable determination letter from
the IRS, and

 

25

--------------------------------------------------------------------------------


Table of Contents

 

FNBNY is not aware of any circumstances which are reasonably likely to result in
revocation of any such favorable determination letter.  There is no material
pending or, to the Knowledge of FNBNY or First National Bank, threatened action,
suit or claim relating to any of the FNBNY Compensation and Benefit Plans (other
than routine claims for benefits).  Neither FNBNY nor any FNBNY Subsidiary has
engaged in a transaction, or omitted to take any action, with respect to any
FNBNY Compensation and Benefit Plan that would reasonably be expected to subject
FNBNY or any FNBNY Subsidiary to a material unpaid tax or penalty imposed by
either Section 4975 of the Code or Section 502 of ERISA.

 

4.12.3.    FNBNY and its Subsidiaries have not for the past 12 years maintained
or contributed to and have no liability under a FNBNY Compensation and Benefit
Plan which is subject to Title IV of ERISA.

 

4.12.4.    All material contributions required to be made under the terms of any
FNBNY Compensation and Benefit Plan have been timely made or are accrued on
FNBNY’s Financial Statements to the extent required by GAAP.

 

4.12.5.    Neither FNBNY nor any FNBNY Subsidiary has any obligations to provide
post-employment health, life insurance, or disability insurance, or, except as
set forth in FNBNY Disclosure Schedule 4.12.5, any retiree death benefits under
any FNBNY Compensation and Benefit Plan, other than benefits mandated by
Section 4980B of the Code.  Except as set forth in FNBNY Disclosure
Schedule 4.12.5, there has been no communication to employees by FNBNY or any
FNBNY Subsidiary that would reasonably be expected to promise or guarantee such
employees retiree health, life insurance, or disability insurance, or any
retiree death benefits, other than as set forth in FNBNY Disclosure Schedule
4.12.5.

 

4.12.6.    FNBNY and its Subsidiaries do not maintain any FNBNY Compensation and
Benefit Plans covering employees who are not United States residents.

 

4.12.7.    With respect to each FNBNY Compensation and Benefit Plan, if
applicable, FNBNY has provided or made available to Bridge Bancorp copies of
the:  (A) trust instruments and insurance contracts; (B) two most recent Forms
5500 filed with the IRS; (C) three most recent actuarial reports and financial
statements; (D) most recent summary plan description; (E) most recent
determination letter issued by the IRS; (F) any Form 5300, 5310 or Form 5330
filed with the IRS within the last two years; and (G) most recent
nondiscrimination tests performed under ERISA and the Code (including 401(k) and
401(m) tests).

 

4.12.8.    Except as provided in FNBNY Disclosure Schedule 4.12.8, the
consummation of the Merger will not, (alone or in combination with any other
event, including, without limitation, any termination of employment or service
at any time prior to or following the Effective Time) (A) entitle any employee,
consultant or director to any payment or benefit (including severance pay,
change in control benefit, or similar compensation) or any increase in
compensation, (B) entitle any employee or independent contractor to terminate
any plan, agreement or arrangement without cause and continue to accrue future
benefits thereunder, or result in the vesting or acceleration of any benefits
under any FNBNY Compensation and Benefit Plan,  (C) result in any material
increase in benefits payable under any FNBNY Compensation and Benefit Plan, or
(D) entitle any current or former employee, director or independent

 

26

--------------------------------------------------------------------------------


Table of Contents

 

contractor of FNBNY or any FNBNY Subsidiary to any actual or deemed payment (or
benefit) which could reasonably be construed to constitute an “excess parachute
payment” (as such term is defined in Section 280G(b)(1) of the Code).

 

4.12.9.    Except as disclosed in FNBNY Disclosure Schedule 4.12.9, neither
FNBNY nor any FNBNY Subsidiary maintains any compensation plans, programs or
arrangements under which any payment is reasonably likely to become
non-deductible, in whole or in part, for tax reporting purposes as a result of
the limitations under Section 162(m) of the Code and the regulations issued
thereunder, it being understood that FNBNY makes no representation or warranty
regarding the effect of the transactions contemplated by this Agreement or any
actions taken by Bridge Bancorp or any of its Subsidiaries or Affiliates on the
deductibility of any compensation under Section 162(m) of the Code and the
regulations issued thereunder.

 

4.12.10.      Except as disclosed in FNBNY Disclosure Schedule 4.12.10, all
“nonqualified deferred compensation plans” (within the meaning of Section 409A
of the Code) are exempt from, or in material compliance with, both in form and
operation, Section 409A of the Code and all guidance issued thereunder.

 

4.12.11.      Except as disclosed in FNBNY Disclosure Schedule 4.12.11, there
are no stock options, warrants, stock appreciation or similar rights, earned
dividends or dividend equivalents, or shares of restricted stock, outstanding
under any of the FNBNY Compensation and Benefit Plans or otherwise as of the
date hereof and none will be granted, awarded, or credited after the date
hereof.

 

4.12.12.      FNBNY Disclosure Schedule 4.12.12 sets forth, as of the payroll
date immediately preceding the date of this Agreement, a list of the full names
of all officers, and employees of First National Bank or FNBNY, their title and
annual rate of salary, and their date of hire.

 

4.13.                Brokers, Finders and Financial Advisors.

 

Neither FNBNY nor any FNBNY Subsidiary, nor any of their respective officers,
directors, employees or agents, has employed any broker, finder or financial
advisor in connection with the transactions contemplated by this Agreement, or
incurred any liability or commitment for any fees or commissions to any such
person in connection with the transactions contemplated by this Agreement except
for the retention of Keefe Bruyette & Woods, Inc. (“KBW”) by FNBNY and the fees
payable pursuant thereto.  A true and correct copy of the engagement agreements
with KBW, setting forth the fees payable to KBW for services rendered to FNBNY
in connection with the Merger and transactions contemplated by this Agreement,
is attached to FNBNY Disclosure Schedule 4.13.

 

4.14.                Environmental Matters.

 

4.14.1.    Except as may be set forth in FNBNY Disclosure Schedule 4.14 and any
Phase I Environmental Report identified therein, with respect to FNBNY and each
FNBNY Subsidiary:

 

27

--------------------------------------------------------------------------------


Table of Contents

 

(A)                          To the Knowledge of FNBNY, neither the conduct nor
operation of its business nor any condition of any property currently or
previously owned or operated by it (including Participation Facilities)
(including, without limitation, in a fiduciary or agency capacity), or on which
it holds a lien, results or resulted in a violation of any Environmental Laws
that is reasonably likely to impose a material liability (including a material
remediation obligation) upon FNBNY or any FNBNY Subsidiary.  To the Knowledge of
FNBNY, no condition has existed or event has occurred with respect to any of
them or any such property that, with notice or the passage of time, or both, is
reasonably likely to result in any material liability to FNBNY or any FNBNY
Subsidiary by reason of any Environmental Laws.  Neither FNBNY nor any FNBNY
Subsidiary during the past five years has received any written notice from any
Person or Governmental Entity that FNBNY or any FNBNY Subsidiary or the
operation or condition of any property ever owned, operated (including
Participation Facilities), or held as collateral or in a fiduciary capacity by
any of them are currently in violation of or otherwise are alleged to have
liability under any Environmental Laws or relating to Materials of Environmental
Concern (including, but not limited to, responsibility (or potential
responsibility) for the cleanup or other remediation of any Materials of
Environmental Concern at, on, beneath, or originating from any such property)
for which a material liability is reasonably likely to be imposed upon FNBNY or
any FNBNY Subsidiary;

 

(B)                           There is no suit, claim, action, demand, executive
or administrative order, directive, investigation or proceeding pending or, to
the FNBNY ‘s Knowledge, threatened, before any court, governmental agency or
other forum against FNBNY or any FNBNY Subsidiary (x) for alleged noncompliance
(including by any predecessor) with, or liability under, any Environmental Law
or (y) relating to the presence of or release into the environment of any
Materials of Environmental Concern, whether or not occurring at or on a site
owned, leased or operated by FNBNY or any FNBNY Subsidiary;

 

(C)                           To FNBNY’s Knowledge, there are no underground
storage tanks on, in or under any properties owned or operated by FNBNY or any
of the FNBNY Subsidiaries, and to FNBNY’s Knowledge, no underground storage
tanks have been closed or removed from any properties owned or operated by FNBNY
or any of the FNBNY Subsidiaries or any Participation Facility except in
compliance with Environmental Laws in all material respects; and

 

(D)                          “Participation Facility” means any facility in
which FNBNY or its Subsidiaries participates in the management, whether as a
fiduciary, lender in control of the facility, owner or operator.

 

4.15.                Loan Portfolio and Investment Securities.

 

4.15.1.    The allowance for loan losses reflected in FNBNY’s audited
consolidated balance sheet at December 31, 2012 was, and the allowance for loan
losses shown on the balance sheets in FNBNY’s Financial Statements for periods
ending after December 31, 2012 was, adequate, as of the date thereof, under
GAAP.

 

4.15.2.    FNBNY Disclosure Schedule 4.15.2 sets forth a listing, as of June 30,
2013, by account, of: (A) all loans (including loan participations) of First
National Bank or any

 

28

--------------------------------------------------------------------------------


Table of Contents

 

other FNBNY Subsidiary that have been accelerated during the past twelve months;
(B) all loan commitments or lines of credit of First National Bank or any other
FNBNY Subsidiary which have been terminated by First National Bank or any other
FNBNY Subsidiary during the past twelve months by reason of a default or adverse
developments in the condition of the borrower or other events or circumstances
affecting the credit of the borrower; (C) each borrower, customer or other party
which has notified First National Bank or any other FNBNY Subsidiary during the
past twelve months of, or has asserted against First National Bank or any other
FNBNY Subsidiary, in each case in writing, any “lender liability” or similar
claim; (D) all loans, (1) that are contractually past due 60 days or more in the
payment of principal and/or interest, (2) that are on non-accrual status,
(3) that are contractually past due 90 days or more in the payment of principal
and/or interest days or more and still accruing; (4) classified as troubled debt
restructurings; (5) that as of the date of this Agreement are classified as
“Other Loans Specially Mentioned”, “Special Mention”, “Substandard”, “Doubtful”,
“Loss”, “Classified”, “Criticized”, “Watch list” or words of similar import,
together with the principal amount of and accrued and unpaid interest on each
such Loan and the identity of the obligor thereunder, (6) where, during the past
three years, the interest rate terms have been reduced and/or the maturity dates
have been extended subsequent to the agreement under which the loan was
originally created due to concerns regarding the borrower’s ability to pay in
accordance with such initial terms, or (7) where a specific reserve allocation
exists in connection therewith, and (E) all assets classified by First National
Bank or any First National Bank Subsidiary as real estate acquired through
foreclosure or in lieu of foreclosure, including in-substance foreclosures, and
all real estate owned and other assets currently held that were acquired through
foreclosure or in lieu of foreclosure.

 

4.15.3.    All loans receivable (including discounts) and accrued interest
entered on the books of FNBNY and the FNBNY Subsidiaries arose out of bona fide
arm’s-length transactions, were made for good and valuable consideration in the
ordinary course of FNBNY’s or the appropriate FNBNY Subsidiary’s respective
business.  To the Knowledge of FNBNY, the loans, discounts and the accrued
interest reflected on the books of FNBNY and the FNBNY Subsidiaries are subject
to no defenses, set offs or counterclaims (including, without limitation, those
afforded by usury or truth in lending laws), except as may be provided by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
by general principles of equity.  All such loans are owned by FNBNY or the
appropriate FNBNY Subsidiary free and clear of any liens.

 

4.15.4.    The notes and other evidences of indebtedness evidencing the loans
described above, and all pledges, mortgages, deeds of trust and other collateral
documents or security instruments relating thereto are, in all material
respects, valid, true and genuine, and what they purport to be.

 

4.15.5.    FNBNY and First National Bank and each of their subsidiaries have
good and marketable title to all securities owned by them, free and clear of any
Liens, except to the extent such securities are pledged in the ordinary course
of business to secure obligations of FNBNY and First National Bank or any of
their subsidiaries.  Such securities are valued on the books of FNBNY in
accordance with GAAP in all material respects.  FNBNY and First National Bank
and each of their subsidiaries that own securities employ investment,
securities, risk

 

29

--------------------------------------------------------------------------------


Table of Contents

 

management and other policies, practices and procedures which FNBNY believes are
prudent and reasonable.

 

4.16.                Other Documents.

 

FNBNY has made available to Bridge Bancorp copies of its (i) annual report for
the year ended December 31, 2012,  and (ii) proxy materials used or for use in
connection with its meeting of shareholders held in 2012.

 

4.17.                Related Party Transactions.

 

Except as set forth in FNBNY Disclosure Schedule 4.17, neither FNBNY nor any
FNBNY Subsidiary is a party to any transaction (including any loan or other
credit accommodation) with any director, executive officer (or an immediate
family member, as defined in SEC Regulation S-K Item 404, of such person) or
Affiliate of FNBNY or any FNBNY Affiliate. All such transactions (a) were made
in the ordinary course of business, (b) were made on substantially the same
terms, including interest rates and collateral, as those prevailing at the time
for comparable transactions with other Persons, and (c) did not involve
substantially more than the normal risk of collectability or present other
unfavorable features (as such terms are used under Item 404 of SEC Regulation
S-K promulgated under the Securities Act and the Exchange Act). No loan or
credit accommodation to any Affiliate of FNBNY or any FNBNY Subsidiary is
presently in default or, during the three year period prior to the date of this
Agreement, has been in default or has been restructured, modified or extended. 
To the Knowledge of FNBNY, neither FNBNY nor any FNBNY Subsidiary has been
notified that principal and interest with respect to any such loan or other
credit accommodation will not be paid when due or that the loan grade
classification accorded such loan or credit accommodation by FNBNY is
inappropriate.

 

4.18.                Deposits.

 

Except as set forth in FNBNY Disclosure Schedule 4.18, as of the date of this
Agreement, none of the deposits of FNBNY or any FNBNY Subsidiary is a “brokered
deposit” as defined in 12 CFR Section 337.6(a)(2).

 

4.19.                Antitakeover Provisions Inapplicable; Required Vote.

 

The Board of Directors of FNBNY has approved this Agreement and the transactions
contemplated hereby as required to render inapplicable to such agreements and
transactions Section 912 of the NYBCL and any similar “moratorium,” control
share,” “fair price,” “takeover” or “interested stockholder” law (any such laws,
“Takeover Statutes”).  The affirmative vote of a majority of the issued and
outstanding shares of FNBNY Class A Common Stock is the only stockholder
approval required to approve this Agreement and the Merger under FNBNY’s
certificate of incorporation and the NYBCL.

 

30

--------------------------------------------------------------------------------


Table of Contents

 

4.20.                Registration Obligations.

 

Neither FNBNY nor any FNBNY Subsidiary is under any obligation, contingent or
otherwise, which will survive the Effective Time by reason of any agreement to
register any transaction involving any of its securities under the Securities
Act.

 

4.21.                Risk Management Instruments.

 

All material interest rate swaps, caps, floors, option agreements, futures and
forward contracts and other similar risk management arrangements, whether
entered into for FNBNY’s own account, or for the account of one or more of
FNBNY’s Subsidiaries or their customers (all of which are set forth in FNBNY
Disclosure Schedule 4.21), were in all material respects entered into in
compliance with all applicable laws, rules, regulations and regulatory policies,
and to the Knowledge of FNBNY, with counterparties believed to be financially
responsible at the time; and to FNBNY’s Knowledge each of them constitutes the
valid and legally binding obligation of FNBNY or one of its Subsidiaries,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles), and is in full
force and effect.  Neither FNBNY nor any FNBNY Subsidiary, nor to the Knowledge
of FNBNY any other party thereto, is in breach of any of its obligations under
any such agreement or arrangement in any material respect.

 

4.22.                Opinion of Financial Advisor.

 

The Board of Directors of FNBNY has received an opinion from KBW to the effect
that, subject to the terms, conditions and qualifications set forth therein, as
of the date of such opinion, the aggregate consideration to be received by the
holders of shares of FNBNY Common Stock pursuant to this Agreement is fair to
such shareholders, collectively as a group, from a financial point of view. 
Such opinion has not been amended or rescinded as of the date of this Agreement.

 

4.23.                Trust Accounts.

 

First National Bank does not exercise fiduciary powers requiring OCC approval.

 

4.24.                Intellectual Property.

 

FNBNY and each FNBNY Subsidiary owns or, to FNBNY’s Knowledge, possesses valid
and binding licenses and other rights (subject to expirations in accordance with
their terms) to use all patents, copyrights, trade secrets, trade names, service
marks and trademarks, which are material to the conduct of their business as
currently conducted, each without payment, except for all license agreements
under which license fees or other payments are due in the ordinary course of
FNBNY’s or each of FNBNY’s Subsidiaries’ business, and except in each case
which, either individually or in the aggregate, the absence of which would not
reasonably be expected to have a Material Adverse Effect on FNBNY and the FNBNY
Subsidiaries taken as a whole, and neither FNBNY nor any FNBNY Subsidiary has
received any notice of conflict with respect thereto that asserts the rights of
others.  FNBNY and each FNBNY Subsidiary has performed all the material
obligations required to be performed, and are not in default in any respect,
under any

 

31

--------------------------------------------------------------------------------


Table of Contents

 

contract, agreement, arrangement or commitment relating to any of the
foregoing.  To the Knowledge of FNBNY, the conduct of the business of FNBNY and
each FNBNY Subsidiary as currently conducted or proposed to be conducted does
not, in any material respect, infringe upon, dilute, misappropriate or otherwise
violate any intellectual property owned or controlled by any third party, except
to such an extent as, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect on FNBNY and the FNBNY
Subsidiaries taken as a whole.

 

4.25.                Labor Matters.

 

There are no labor or collective bargaining agreements to which FNBNY or any
FNBNY Subsidiary is a party.  To the Knowledge of FNBNY, there is no union
organizing effort pending or to the Knowledge of FNBNY, threatened against FNBNY
or any FNBNY Subsidiary.  There is no labor strike, labor dispute (other than
routine employee grievances that are not related to union employees), work
slowdown, stoppage or lockout pending or, to the Knowledge of FNBNY, threatened
against FNBNY or any FNBNY Subsidiary.  There is no unfair labor practice
proceeding pending or, to the Knowledge of FNBNY, threatened against FNBNY or
any FNBNY Subsidiary (other than routine employee grievances that are not
related to union employees).  To the Knowledge of FNBNY, FNBNY and each FNBNY
Subsidiary is in compliance in all material respects with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, and are not engaged in any unfair labor
practice, except for such noncompliance which, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect on
FNBNY and the FNBNY Subsidiaries taken as a whole.

 

4.26.                FNBNY Information Supplied.

 

The information relating to FNBNY and any FNBNY Subsidiary to be contained in
the Merger Registration Statement, or in any other document filed with any Bank
Regulator or other Governmental Entity in connection herewith, will not, to the
Knowledge of FNBNY, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances in which they are made, not misleading.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BRIDGE BANCORP

 

5.1.                        General.

 

Bridge Bancorp represents and warrants to FNBNY that the statements contained in
this Article V are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article V), except as set forth in the Bridge Bancorp Disclosure
Schedule delivered by Bridge Bancorp to FNBNY on the date hereof, and except as
to any representation or warranty which relates to a specific date.  Bridge
Bancorp has made a good faith effort to ensure that the disclosure on each
schedule of the Bridge Bancorp Disclosure Schedule corresponds to the section
referenced herein.  However, for purposes of the Bridge Bancorp Disclosure
Schedule, any item disclosed on any schedule

 

32

--------------------------------------------------------------------------------


Table of Contents

 

therein is deemed to be fully disclosed with respect to all schedules under
which such item may be relevant as and to the extent that it is reasonably clear
on the face of such schedule that such item applies to such other schedule. 
References to the Knowledge of Bridge Bancorp shall include the Knowledge of
Bridgehampton National Bank.

 

5.2.                        Organization.

 

5.2.1.            Bridge Bancorp is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York, and is
duly registered as a bank holding company under the BHCA.  Bridge Bancorp has
full corporate power and authority to carry on its business as now conducted and
is duly licensed or qualified to do business in the states of the United States
and foreign jurisdictions where its ownership or leasing of property or the
conduct of its business requires such qualification.

 

5.2.2.            Bridgehampton National Bank is a national bank duly organized,
validly existing and in good standing (to the extent required) under federal
law.  The deposits of the Bridgehampton National Bank are insured by the FDIC to
the fullest extent permitted by law, and all premiums and assessments required
to be paid in connection therewith have been paid when due.  Bridgehampton
National Bank is a member in good standing of the FHLB and owns the requisite
amount of stock therein.

 

5.2.3.            Bridge Bancorp Disclosure Schedule 5.2.3 sets forth each
Bridge Bancorp Subsidiary.  Each Bridge Bancorp Subsidiary is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization.

 

5.2.4.            The respective minute books of Bridge Bancorp and each Bridge
Bancorp Subsidiary accurately records, in all material respects, all material
corporate actions of their respective shareholders and boards of directors
(including committees).

 

5.2.5.            Prior to the date of this Agreement, Bridge Bancorp has made
available to FNBNY true and correct copies of the certificate of incorporation
and bylaws of Bridge Bancorp and the Bridge Bancorp Subsidiaries.

 

5.3.                        Capitalization.

 

5.3.1.      The authorized capital stock of Bridge Bancorp consists of
20,000,000 shares of common stock, $0.01 par value, of which 9,249,925 shares
are outstanding, validly issued, fully paid and nonassessable and free of
preemptive rights, and 2,000,000 shares of preferred stock, $0.01 par value
(“Bridge Bancorp Preferred Stock”), none of which are outstanding.  There are
4,322 shares of Bridge Bancorp Common Stock held by Bridge Bancorp as treasury
stock.  Except as set forth in Bridge Bancorp Disclosure Schedule 5.3.1, neither
Bridge Bancorp nor any Bridge Bancorp Subsidiary has or is bound by any Rights
of any character relating to the purchase, sale or issuance or voting of, or
right to receive dividends or other distributions on any shares of Bridge
Bancorp Common Stock, or any other security of Bridge Bancorp or any securities
representing the right to vote, purchase or otherwise receive any

 

33

--------------------------------------------------------------------------------


Table of Contents

 

shares of Bridge Bancorp Common Stock or any other security of Bridge Bancorp,
other than shares issuable under the Bridge Bancorp Stock Benefit Plan.

 

5.3.2.            Bridge Bancorp owns all of the capital stock of Bridgehampton
National Bank free and clear of any lien or encumbrance.

 

5.3.3.            Except as disclosed in the Bridge Bancorp Proxy Statement
relating to its 2013 Annual Meeting of Shareholders, to the Knowledge of Bridge
Bancorp, no Person or “group” (as that term is used in Section 13(d)(3) of the
Exchange Act) is the beneficial owner (as defined in Section 13(d) of the
Exchange Act) of 5% or more of the outstanding shares of Bridge Bancorp Common
Stock.

 

5.3.4.            Except as set forth in Bridge Bancorp Disclosure Schedule
5.3.4, Bridge Bancorp owns all of the capital stock of each Bridge Bancorp
Subsidiary, free and clear of any lien or encumbrance. Except for the Bridge
Bancorp Subsidiaries, Bridge Bancorp does not possess, directly or indirectly,
any material equity interest in any corporate entity, except for equity
interests held in the investment portfolios of Bridge Bancorp Subsidiaries,
equity interests held by Bridge Bancorp Subsidiaries in a fiduciary capacity,
and equity interests held in connection with the lending activities of Bridge
Bancorp Subsidiaries, including stock in the FHLB.  Either Bridge Bancorp or any
Bridge Bancorp Subsidiary owns all of the outstanding shares of capital stock of
each Bridge Bancorp Subsidiary free and clear of all liens, security interests,
pledges, charges, encumbrances, agreements and restrictions of any kind or
nature.

 

5.4.                        Authority; No Violation.

 

5.4.1.            Bridge Bancorp has full corporate power and authority to
execute and deliver this Agreement and, subject to receipt of the Regulatory
Approvals, to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement by Bridge Bancorp and the completion by Bridge
Bancorp of the transactions contemplated hereby, including the Merger and the
Bank Merger, have been duly and validly approved by the Board of Directors of
Bridge Bancorp, and no other corporate proceedings on the part of Bridge Bancorp
are necessary to complete the transactions contemplated hereby, including the
Merger and the Bank Merger.  This Agreement has been duly and validly executed
and delivered by Bridge Bancorp, and subject to the receipt of the Regulatory
Approvals and due and valid execution and delivery of this Agreement by FNBNY,
constitutes the valid and binding obligations of Bridge Bancorp, enforceable
against them in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity.  Bridge Bancorp has
approved the Bank Merger Agreement and the Bank Merger in its capacity as the
sole stockholder of Bridgehampton National Bank.

 

5.4.2.            Subject to receipt of Regulatory Approvals and FNBNY and
Bridge Bancorp’s compliance with any conditions contained therein, (A) the
execution and delivery of this Agreement by Bridge Bancorp (B) the consummation
of the transactions contemplated hereby, and (C) compliance by Bridge Bancorp
with any of the terms or provisions hereof will not (i) conflict with or result
in a breach of any provision of the certificate of incorporation or bylaws of
Bridge Bancorp or any Bridge Bancorp Subsidiary; (ii) violate any statute, code,

 

34

--------------------------------------------------------------------------------


Table of Contents

 

ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to Bridge Bancorp or any Bridge Bancorp Subsidiary or any of their
respective properties or assets; or (iii) violate, conflict with, result in a
breach of any provisions of, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default), under, result in
the termination of, accelerate the performance required by, or result in a right
of termination or acceleration or the creation of any lien, security interest,
charge or other encumbrance upon any of the properties or assets of Bridge
Bancorp or any Bridge Bancorp Subsidiary under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other investment or obligation to which any of them is a
party, or by which they or any of their respective properties or assets may be
bound or affected, except for such violations, conflicts, breaches or defaults
under clause (ii) or (iii) hereof which, either individually or in the
aggregate, will not have a Material Adverse Effect on Bridge Bancorp.

 

5.5.                        Consents.

 

Except for (a) filings with Bank Regulators, the receipt of the Regulatory
Approvals, and compliance with any conditions contained therein, (b) the filing
of the Certificate of Merger with the New York Department of State, (c) the
filing with the SEC of (i) the Merger Registration Statement and (ii) such
reports under Sections 13(a), 13(d), 13(g) of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby and the obtaining from the SEC of such orders as may be required in
connection therewith, (d) approval of the listing of Bridge Bancorp Common Stock
to be issued in the Merger on the Nasdaq, (e) such filings and approvals as are
required to be made or obtained under the securities or “Blue Sky” laws of
various states in connection with the issuance of the shares of Bridge Bancorp
Common Stock pursuant to this Agreement, (and (f) the approval of this Agreement
by the requisite vote of the shareholders of FNBNY, no consents, waivers or
approvals of, or filings or registrations with, any Governmental Entity are
necessary, and, to Bridge Bancorp’s Knowledge, no consents, waivers or approvals
of, or filings or registrations with, any other third parties are necessary, in
connection with (x) the execution and delivery of this Agreement by Bridge
Bancorp, and (y) the completion of the Merger.

 

5.6.                        Financial Statements.

 

5.6.1.            Bridge Bancorp has previously made available to FNBNY the
Bridge Bancorp Financial Statements.  The Bridge Bancorp Financial Statements
have been prepared in accordance with GAAP, and (including the related notes
where applicable) fairly present in each case in all material respects (subject
in the case of the unaudited interim statements to normal year-end adjustments)
the consolidated financial position, results of operations and cash flows of
Bridge Bancorp and the Bridge Bancorp Subsidiaries on a consolidated basis as of
and for the respective periods ending on the dates thereof, in accordance with
GAAP during the periods involved, except as indicated in the notes thereto, or
in the case of unaudited statements, as permitted by Form 10-Q.

 

5.6.2.            At the date of each balance sheet included in the Bridge
Bancorp Financial Statements, Bridge Bancorp did not have any liabilities,
obligations or loss contingencies of any nature (whether absolute, accrued,
contingent or otherwise) of a type required to be reflected in such Bridge
Bancorp Financial Statements or in the footnotes thereto which are not fully

 

35

--------------------------------------------------------------------------------


Table of Contents

 

reflected or reserved against therein or fully disclosed in a footnote thereto,
except for liabilities, obligations and loss contingencies which are not
material individually or in the aggregate or which are incurred in the ordinary
course of business, consistent with past practice, and except for liabilities,
obligations and loss contingencies which are within the subject matter of a
specific representation and warranty herein and subject, in the case of any
unaudited statements, to normal, recurring audit adjustments and the absence of
footnotes.

 

5.6.3.            The records, systems, controls, data and information of Bridge
Bancorp and its Subsidiaries are recorded, stored, maintained and operated under
means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of Bridge Bancorp or its Subsidiaries or its accountants (including all means of
access thereto and therefrom), except for any non-exclusive ownership and
non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 5.6.3.  Bridge Bancorp (x) has implemented and maintains a system
of internal control over financial reporting that is designed to provide
reasonable assurances regarding the reliability of financial reporting and the
preparation of its financial statements for external purposes in accordance with
GAAP, which system has been reviewed by Bridge Bancorp’s external auditors, and
(y) has disclosed to Bridge Bancorp’s outside auditors and the audit committee
of Bridge Bancorp’s Board of Directors (i)  any fraud, whether or not material,
that involves management or other employees who have a significant role in
Bridge Bancorp’s internal control over financial reporting. These disclosures
(if any) were made in writing by management to Bridge Bancorp’s auditors and
audit committee and a copy has previously been made available to FNBNY.

 

5.6.4.            Since June 30, 2011, (i) neither Bridge Bancorp nor any of its
Subsidiaries nor, to the Knowledge of Bridge Bancorp, any director, officer,
employee, auditor, accountant or representative of Bridge Bancorp or any of its
Subsidiaries has received any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of Bridge Bancorp or any of its
Subsidiaries or their respective internal accounting controls, including any
material complaint, allegation, assertion or claim that Bridge Bancorp or any of
its Subsidiaries has engaged in illegal accounting or auditing practices, and
(ii) no attorney representing Bridge Bancorp or any of its Subsidiaries, whether
or not employed by Bridge Bancorp or any of its Subsidiaries, has reported
evidence of a material violation of Securities Laws, breach of fiduciary duty or
similar violation by Bridge Bancorp or any of its officers, directors, employees
or agents to the Board of Directors of Bridge Bancorp or any committee thereof
or to any director or officer of Bridge Bancorp.

 

5.6.5.            The allowance for credit losses reflected in Bridge Bancorp’s
audited statement of condition at December 31, 2012 was, and the allowance for
credit losses shown on the balance sheets in Bridge Bancorp’s Securities
Documents for periods ending after December 31, 2012 will be, adequate, as of
the dates thereof, under GAAP.

 

5.7.                        Taxes.

 

Bridge Bancorp and the Bridge Bancorp Subsidiaries that are at least 80 percent
owned by Bridge Bancorp are members of the same affiliated group within the
meaning of Code Section 1504(a).  Bridge Bancorp has duly filed all federal,
state and material local tax returns required

 

36

--------------------------------------------------------------------------------


Table of Contents

 

to be filed by or with respect to Bridge Bancorp and each Bridge Bancorp
Subsidiary on or prior to the Closing Date, taking into account any extensions
(all such returns, to the Knowledge of Bridge Bancorp, being accurate and
correct in all material respects) and has duly paid or made provisions for the
payment of all material federal, state and local taxes which have been incurred
by or are due or claimed to be due from Bridge Bancorp and any Bridge Bancorp
Subsidiary by any taxing authority or pursuant to any written tax sharing
agreement on or prior to the Closing Date other than taxes or other charges
which (i) are not delinquent, (ii) are being contested in good faith, or
(iii) have not yet been fully determined.  Bridge Bancorp has received no
written notice of, and to Bridge Bancorp’s Knowledge there is no, audit
examination, deficiency assessment, tax investigation or refund litigation with
respect to any material taxes of Bridge Bancorp or any Bridge Bancorp
Subsidiary, and no written claim has been made by any authority in a
jurisdiction where Bridge Bancorp or any Bridge Bancorp Subsidiary does not file
tax returns that Bridge Bancorp or any Bridge Bancorp Subsidiary is subject to
taxation in that jurisdiction.  Bridge Bancorp and the Bridge Bancorp
Subsidiaries have not executed an extension or waiver of any statute of
limitations on the assessment or collection of any material tax due that is
currently in effect.  Bridge Bancorp and each Bridge Bancorp Subsidiary has
withheld and paid all material taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder or other third party, and Bridge Bancorp and each of its
Subsidiaries, to the Knowledge of Bridge Bancorp, has timely complied in all
material respects with all applicable information reporting requirements under
Part III, Subchapter A of Chapter 61 of the Code and similar applicable state
and local information reporting requirements.

 

5.8.                        Ownership of Property; Insurance Coverage.

 

5.8.1.            Bridge Bancorp and each Bridge Bancorp Subsidiary has good
and, as to real property, marketable title to all material assets and properties
owned by Bridge Bancorp or each Bridge Bancorp Subsidiary in the conduct of
their businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the balance
sheets contained in the Bridge Bancorp Financial Statements or acquired
subsequent thereto (except to the extent that such assets and properties have
been disposed of in the ordinary course of business, since the date of such
balance sheets), subject to no material encumbrances, liens, mortgages, security
interests or pledges, except (i) those items which secure liabilities for public
or statutory obligations or any discount with, borrowing from or other
obligations to FHLB, inter-bank credit facilities, or any transaction by a
Bridge Bancorp Subsidiary acting in a fiduciary capacity, (ii) statutory liens
for amounts not yet delinquent or which are being contested in good faith, (iii)
non-monetary liens affecting real property which do not adversely affect the
value or use of such real property, and (iv) those described and reflected in
the Bridge Bancorp Financial Statements.  Bridge Bancorp and the Bridge Bancorp
Subsidiaries, as lessee, have the right under valid and subsisting leases of
real and personal properties used by Bridge Bancorp and its Subsidiaries in the
conduct of their businesses to occupy or use all such properties as presently
occupied and used by each of them.

 

5.8.2.            Bridge Bancorp and each Bridge Bancorp Subsidiary currently
maintain insurance considered by each of them to be reasonable for their
respective operations.  Neither Bridge Bancorp nor any Bridge Bancorp Subsidiary
has received notice from any insurance carrier during the past 3 years that (i)
such insurance will be canceled or that coverage thereunder

 

37

--------------------------------------------------------------------------------


Table of Contents

 

will be reduced or eliminated, or (ii) premium costs (other than with respect to
health or disability insurance) with respect to such policies of insurance will
be substantially increased. There are presently no material claims pending under
such policies of insurance and no notices have been given by Bridge Bancorp or
any Bridge Bancorp Subsidiary under such policies (other than with respect to
health or disability insurance).  All such insurance is valid and enforceable
and in full force and effect, and within the last three years Bridge Bancorp and
each Bridge Bancorp Subsidiary has received each type of insurance coverage for
which it has applied and during such periods has not been denied indemnification
for any material claims submitted under any of its insurance policies. Bridge
Bancorp Disclosure Schedule 5.8.2 identifies all material policies of insurance
maintained by Bridge Bancorp and each Bridge Bancorp Subsidiary as well as the
other matters required to be disclosed under this Section.

 

5.9.                        Legal Proceedings.

 

There is no suit, action, investigation or proceeding pending or, to its
Knowledge, threatened against or affecting Bridge Bancorp or any of its
Subsidiaries (and it is not aware of any facts that reasonably could be expected
to be the basis for any such suit, action or proceeding) (1) that involves a
Governmental Entity or Bank Regulator, or (2) that, individually or in the
aggregate, is (A) material to it and its Subsidiaries’ businesses, or (B)
reasonably likely to prevent or delay it from performing its obligations under,
or consummating the transactions contemplated by, this Agreement.  There is no
injunction, order, award, judgment, settlement, decree or regulatory restriction
imposed upon or entered into by Bridge Bancorp, any of its Subsidiaries or to
which such assets are subject.

 

5.10.                Compliance With Applicable Law.

 

5.10.1.    To the Knowledge of Bridge Bancorp, each of Bridge Bancorp and each
Bridge Bancorp Subsidiary is in compliance in all material respects with all
applicable federal, state, local and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders or decrees applicable to it, its
properties, assets and deposits, its business, and its conduct of business and
its relationship with its employees, including, without limitation, the Bank
Secrecy Act, the USA Patriot Act, the Equal Credit Opportunity Act, the Fair
Housing Act, the Community Reinvestment Act of 1977, the Home Mortgage
Disclosure Act, and all other applicable fair lending laws and other laws
relating to discriminatory business practices, and neither Bridge Bancorp nor
any Bridge Bancorp Subsidiary has received any written notice to the contrary.
The Board of Directors of the Bridgehampton National Bank has adopted and
Bridgehampton National Bank has implemented an anti-money laundering program
that contains adequate and appropriate customer identification verification
procedures that has not been declared ineffective by any Governmental Authority
and that meets the requirements of Sections 352 and 326 of the USA Patriot Act
and the regulations thereunder.

 

5.10.2.    Each of Bridge Bancorp and each Bridge Bancorp Subsidiary has all
material permits, licenses, authorizations, orders and approvals of, and has
made all filings, applications and registrations with, all Bank Regulators that
are required in order to permit it to own or lease its properties and to conduct
its business as presently conducted; all such permits, licenses, certificates of
authority, orders and approvals are in full force and effect and, to the
Knowledge of Bridge Bancorp, no suspension or cancellation of any such permit,
license,

 

38

--------------------------------------------------------------------------------


Table of Contents

 

certificate, order or approval is threatened or will result from the
consummation of the transactions contemplated by this Agreement, subject to
obtaining the Regulatory Approvals.

 

5.10.3.    For the period beginning January 1, 2010, neither Bridge Bancorp nor
any Bridge Bancorp Subsidiary has received any written notification or, to the
Knowledge of Bridge Bancorp, any other communication from any Bank Regulator (i)
asserting that Bridge Bancorp or any Bridge Bancorp Subsidiary is not in
material compliance with any of the statutes, regulations or ordinances which
such Bank Regulator enforces; (ii) threatening to revoke any license, franchise,
permit or governmental authorization which is material to Bridge Bancorp or the
Bridgehampton National Bank; (iii) requiring or threatening to require Bridge
Bancorp or any Bridge Bancorp Subsidiary, or indicating that Bridge Bancorp or
any Bridge Bancorp Subsidiary may be required, to enter into a cease and desist
order, agreement or memorandum of understanding or any other agreement with any
federal or state governmental agency or authority which is charged with the
supervision or regulation of banks or engages in the insurance of bank deposits
restricting or limiting, or purporting to restrict or limit, in any material
respect the operations of Bridge Bancorp or any Bridge Bancorp Subsidiary,
including without limitation any restriction on the payment of dividends; or
(iv) directing, restricting or limiting, or purporting to direct, restrict or
limit, in any manner the operations of Bridge Bancorp or any Bridge Bancorp
Subsidiary, including without limitation any restriction on the payment of
dividends (any such notice, communication, memorandum, agreement or order
described in this sentence is hereinafter referred to as an “Bridge Regulatory
Agreement”). Neither Bridge Bancorp nor any Bridge Bancorp Subsidiary has
consented to or entered into any currently effective Bridge Regulatory
Agreement.  The most recent regulatory rating given to the Bridgehampton
National Bank as to compliance with the CRA is satisfactory or better.

 

5.11.                Employee Benefit Plans.

 

5.11.1.    Bridge Bancorp Disclosure Schedule 5.11 includes a list of all
existing bonus, incentive, deferred compensation, supplemental executive
retirement plans, pension, retirement, profit-sharing, thrift, savings, employee
stock ownership, stock bonus, stock purchase, restricted stock, stock option,
stock appreciation, phantom stock, welfare benefit plans (including paid time
off policies and other material benefit policies and procedures), fringe benefit
plans, employment, consulting, severance and change in control agreements, and
all other benefit practices, policies and arrangements maintained by Bridge
Bancorp or any Bridge Bancorp Subsidiary in which any employee or director of
Bridge Bancorp or any Bridge Bancorp Subsidiary participates or to which any
such employee or director is a party or is otherwise entitled to receive
benefits (the “Bridge Bancorp Compensation and Benefit Plans”).

 

5.11.2.    Each Bridge Bancorp Compensation and Benefit Plan has been operated
and administered in all material respects in accordance with its terms and with
applicable law, including, but not limited to, ERISA, the Code, the Securities
Act, the Exchange Act, the Age Discrimination in Employment Act, COBRA, the
Health Insurance Portability and Accountability Act and any regulations or rules
promulgated thereunder, and all material filings, disclosures and notices
required by ERISA, the Code, the Securities Act, the Exchange Act, the Age
Discrimination in Employment Act and any other applicable law have been timely
made or any interest, fines, penalties or other impositions for late filings
have been paid in full, if due.  Each Bridge Bancorp Compensation and Benefit
Plan which is a Pension Plan and which is

 

39

--------------------------------------------------------------------------------


Table of Contents

 

intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS, and Bridge Bancorp is not aware of
any circumstances which are reasonably likely to result in revocation of any
such favorable determination letter.  There is no material pending or, to the
Knowledge of Bridge Bancorp, threatened action, suit or claim relating to any of
the Bridge Bancorp Compensation and Benefit Plans (other than routine claims for
benefits).  Neither Bridge Bancorp nor any Bridge Bancorp Subsidiary has engaged
in a transaction, or omitted to take any action, with respect to any Bridge
Bancorp Compensation and Benefit Plan that would reasonably be expected to
subject Bridge Bancorp or any Bridge Bancorp Subsidiary to a material unpaid tax
or penalty imposed by either Section 4975 of the Code or Section 502 of ERISA.

 

5.11.3.    All material contributions required to be made under the terms of any
Bridge Bancorp Compensation and Benefit Plan have been timely made or are
accrued on Bridge Bancorp’s Financial Statements in accordance with GAAP. 
Bridge Bancorp and its Subsidiaries have duly expensed and accrued as a
liability the present value of future benefits under each applicable Bridge
Bancorp Compensation and Benefit Plan for financial reporting purposes as
required by GAAP.

 

5.12.                Environmental Matters.

 

5.12.1.    To the Knowledge of Bridge Bancorp, neither the conduct nor operation
of its business nor any condition of any property currently or previously owned
or operated by it (including, without limitation, in a fiduciary or agency
capacity), or on which it holds a lien, results or resulted in a violation of
any Environmental Laws that is reasonably likely to impose a material liability
(including a material remediation obligation) upon Bridge Bancorp or any of
Bridge Bancorp Subsidiary.  To the Knowledge of Bridge Bancorp, no condition has
existed or event has occurred with respect to any of them or any such property
that, with notice or the passage of time, or both, is reasonably likely to
result in any material liability to Bridge Bancorp or any Bridge Bancorp
Subsidiary by reason of any Environmental Laws.  Neither Bridge Bancorp nor any
Bridge Bancorp Subsidiary during the past five years has received any written
notice from any Person that Bridge Bancorp or any Bridge Bancorp Subsidiary or
the operation or condition of any property ever owned, operated, or held as
collateral or in a fiduciary capacity by any of them are currently in violation
of or otherwise are alleged to have financial exposure under any Environmental
Laws or relating to Materials of Environmental Concern (including, but not
limited to, responsibility (or potential responsibility) for the cleanup or
other remediation of any Materials of Environmental Concern at, on, beneath, or
originating from any such property) for which a material liability is reasonably
likely to be imposed upon Bridge Bancorp or any Bridge Bancorp Subsidiary.

 

5.12.2.    There is no suit, claim, action, demand, executive or administrative
order, directive, investigation or proceeding pending or, to the Bridge
Bancorp’s Knowledge, threatened, before any court, governmental agency or other
forum against Bridge Bancorp or any Bridge Bancorp Subsidiary (x) for alleged
noncompliance (including by any predecessor) with, or liability under, any
Environmental Law or (y) relating to the presence of or release (defined herein)
into the environment of any Materials of Environmental Concern (as defined
herein), whether or not occurring at or on a site owned, leased or operated by
Bridge Bancorp or any Bridge Bancorp Subsidiary.

 

40

--------------------------------------------------------------------------------


Table of Contents

 

5.13.                Securities Documents

 

With respect to Bridge Bancorp’s (i) annual reports on Form 10-K for the year
ended December 31, 2012, (ii) quarterly reports on Form 10-Q for the quarters
ended March 31, 2013, and June 30, 2013, and (iii) proxy materials used or for
use in connection with its meetings of shareholders held in 2013, such reports
and such proxy materials complied, at the time filed with the SEC, in all
material respects, with the Securities Laws.

 

5.14.                Brokers, Finders and Financial Advisors

 

Neither Bridge Bancorp nor any Bridge Bancorp Subsidiary, nor any of their
respective officers, directors, employees or agents, has employed any broker,
finder or financial advisor in connection with the transactions contemplated by
this Agreement, or incurred any liability or commitment for any fees or
commissions to any such person in connection with the transactions contemplated
by this Agreement except for the retention of RBC Capital Markets, LLC and the
fee payable pursuant thereto.

 

5.15.                Intellectual Property

 

Bridge Bancorp and each Bridge Bancorp Subsidiary owns or, to Bridge Bancorp’s
Knowledge, possesses valid and binding licenses and other rights (subject to
expirations in accordance with their terms) to use all patents, copyrights,
trade secrets, trade names, service marks and trademarks, which are material to
the conduct of their business as currently conducted, each without payment,
except for all license agreements under which license fees or other payments are
due in the ordinary course of Bridge Bancorp’s or each of Bridge Bancorp’s
Subsidiaries’ business, except in each case the absence of which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect on Bridge Bancorp and the Bridge Bancorp Subsidiaries
taken as a whole and neither Bridge Bancorp nor any Bridge Bancorp Subsidiary
has received any notice of conflict with respect thereto that asserts the rights
of others.  Bridge Bancorp and each Bridge Bancorp Subsidiary has performed all
the material obligations required to be performed, and are not in default in any
respect, under any contract, agreement, arrangement or commitment relating to
any of the foregoing.  To the Knowledge of Bridge Bancorp, the conduct of the
business of Bridge Bancorp and each Bridge Bancorp Subsidiary as currently
conducted or proposed to be conducted does not, in any material respect,
infringe upon, dilute, misappropriate or otherwise violate any intellectual
property owned or controlled by any third party, except in each case which,
either individually or in the aggregate, will not have a Material Adverse Effect
on Bridge Bancorp and the Bridge Bancorp Subsidiaries taken as a whole.

 

5.16.                Labor Matters

 

There are no labor or collective bargaining agreements to which Bridge Bancorp
or any Bridge Bancorp Subsidiary is a party.  There is no union organizing
effort pending or to the Knowledge of Bridge Bancorp, threatened against Bridge
Bancorp or any Bridge Bancorp Subsidiary.  There is no labor strike, labor
dispute (other than routine employee grievances that are not related to union
employees), work slowdown, stoppage or lockout pending or, to the Knowledge of
Bridge Bancorp, threatened against Bridge Bancorp or any Bridge Bancorp

 

41

--------------------------------------------------------------------------------


Table of Contents

 

Subsidiary.  There is no unfair labor proceeding pending or, to the Knowledge of
Bridge Bancorp, threatened in writing against Bridge Bancorp or any Bridge
Bancorp Subsidiary (other than routine employee grievances that are not related
to union employees).  Bridge Bancorp and each Bridge Bancorp Subsidiary is in
compliance in all material respects with all applicable laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours, and are not engaged in any unfair labor practice, except for
such noncompliance which, either individually or in the aggregate, would not
have a Material Adverse Effect on Bridge Bancorp and the Bridge Bancorp
Subsidiaries taken as a whole.

 

5.17.                Bridge Bancorp Common Stock

 

The shares of Bridge Bancorp Common Stock to be issued pursuant to this
Agreement, when issued in accordance with the terms of this Agreement, will be
duly authorized, validly issued, fully paid and non-assessable and subject to no
preemptive rights.

 

5.18.                Bridge Bancorp Information Supplied

 

The information relating to Bridge Bancorp and any Bridge Bancorp Subsidiary to
be contained in the Merger Registration Statement, or in any other document
filed with any Bank Regulator or other Governmental Entity in connection
herewith, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances in which they are made, not misleading.  The Merger Registration
Statement will comply with the provisions of the Exchange Act and the rules and
regulations thereunder and the provisions of the Securities Act and the rules
and regulations thereunder, except that no representation or warranty is made by
Bridge Bancorp with respect to statements made or incorporated by reference
therein based on information supplied by FNBNY specifically for inclusion or
incorporation by reference in the Merger Registration Statement.

 

 

ARTICLE VI

COVENANTS OF FNBNY

 

6.1.                        Conduct of Business.

 

6.1.1.            Affirmative Covenants.  During the period from the date of
this Agreement to the Effective Time, except with the written consent of Bridge
Bancorp, which consent shall not be unreasonably withheld, conditioned or
delayed, FNBNY will, and it will cause each FNBNY Subsidiary to: operate its
business, only in the usual, regular and ordinary course of business consistent
with past practice; use reasonable efforts to preserve intact its business
organization and assets and maintain its rights and franchises; and voluntarily
take no action which would, or would be reasonably likely to, (i)
materially adversely affect the ability of the parties to obtain any Regulatory
Approvals or other approvals of Governmental Entities required for the
transactions contemplated hereby or materially increase the period of time
necessary to obtain such approvals, or (ii) materially adversely affect its
ability to perform its covenants and agreements under this Agreement.

 

42

--------------------------------------------------------------------------------


Table of Contents

 

6.1.2.            Negative Covenants.  FNBNY agrees that from the date of this
Agreement to the Effective Time, except as otherwise specifically permitted or
required by this Agreement, set forth in FNBNY Disclosure Schedule 6.1.2, or
consented to by Bridge Bancorp in writing (which consent shall not be
unreasonably withheld, conditioned or delayed), it will not, and it will cause
each FNBNY Subsidiary not to:

 

(A)                          change or waive any provision of its Certificate of
Incorporation, Charter or Bylaws, except as required by law, appoint a new
director to the board of directors, or allow dissenters rights to its
stockholders as authorized by New York law;

 

(B)                           change the number of authorized or issued shares
of its capital stock, issue any shares of FNBNY Common Stock, including any
shares that are held as “treasury shares” as of the date of this Agreement,
except pursuant to the Subscription Agreements, or issue or grant any Right or
agreement of any character relating to its authorized or issued capital stock or
any securities convertible into shares of such stock, make any grant or award of
any options, warrants or similar instruments, or split, combine or reclassify
any shares of capital stock, or declare, set aside or pay any dividend or other
distribution in respect of capital stock, or redeem or otherwise acquire any
shares of capital stock.

 

(C)                           enter into, amend in any material respect or
terminate any contract or agreement (including without limitation any settlement
agreement with respect to litigation) except in the ordinary course of business;

 

(D)                          make application for the opening or closing of any,
or open or close any, branch or automated banking facility;

 

(E)                            grant or agree to pay any bonus, severance or
termination to, or enter into, renew or amend any employment agreement,
severance agreement and/or supplemental executive agreement with, or increase in
any manner the compensation or fringe benefits of, any of its directors,
officers or employees, except (i) as may be required pursuant to commitments and
severance plans and policies existing on the date hereof and set forth on FNBNY
Disclosure Schedule 4.8.1 and 4.12.1, and (ii) pay increases in the ordinary
course of business consistent with past practice to non-officer employees, and
(iii) as may be required by law. Neither FNBNY nor any FNBNY Subsidiary shall
hire or promote any employee to a rank having a title of vice president or other
more senior rank or hire any new employee at an annual rate of compensation in
excess of $50,000, provided that FNBNY or an FNBNY Subsidiary may hire at-will,
non-officer employees to fill vacancies that may from time to time arise in the
ordinary course of business;

 

(F)                             enter into or, except as may be required by law,
materially modify any pension, retirement, stock option, stock purchase, stock
appreciation right, stock grant, savings, profit sharing, deferred compensation,
supplemental retirement, consulting, bonus, group insurance or other employee
benefit, incentive or welfare contract, plan or arrangement, or any trust
agreement related thereto, in respect of any of its directors, officers or
employees; or make any contributions to any defined contribution plan not in the
ordinary course of business consistent with past practice.

 

43

--------------------------------------------------------------------------------


Table of Contents

 

(G)                          merge or consolidate FNBNY or any FNBNY Subsidiary
with any other corporation; sell or lease all or any substantial portion of the
assets or business of FNBNY or any FNBNY Subsidiary; make any acquisition of all
or any substantial portion of the business or assets of any other person, firm,
association, corporation or business organization other than in connection with
foreclosures, settlements in lieu of foreclosure, troubled loan or debt
restructuring, or the collection of any loan or credit arrangement between
FNBNY, or any FNBNY Subsidiary, and any other person; enter into a purchase and
assumption transaction with respect to deposits and liabilities; voluntarily
revoke or surrender by any FNBNY Subsidiary of its certificate of authority to
maintain, or file an application for the relocation of, any existing branch
office, or file an application for a certificate of authority to establish a new
branch office;

 

(H)                          sell or otherwise dispose of the capital stock of
FNBNY or sell or otherwise dispose of any asset of FNBNY or of any FNBNY
Subsidiary other than in the ordinary course of business consistent with past
practice; except for transactions with the FHLB, subject any asset of FNBNY or
of any FNBNY Subsidiary to a lien, pledge, security interest or other
encumbrance (other than in connection with deposits, repurchase agreements,
bankers acceptances, “treasury tax and loan” accounts established in the
ordinary course of business and transactions in “federal funds” and the
satisfaction of legal requirements in the exercise of trust powers) other than
in the ordinary course of business consistent with past practice; incur any
indebtedness for borrowed money (or guarantee any indebtedness for borrowed
money), except in the ordinary course of business consistent with past practice;

 

(I)                                voluntarily take any action that is intended
or may reasonably be expected to result in any of the representations and
warranties of FNBNY or First National Bank set forth in this Agreement becoming
untrue as of any date after the date hereof or in any of the conditions set
forth in Article IX hereof not being satisfied, except in each case as may be
required by applicable law;

 

(J)                                materially change any method, practice or
principle of accounting, except as may be required from time to time by GAAP or
any Bank Regulator responsible for regulating FNBNY or First National Bank;

 

(K)                          waive, release, grant or transfer any material
rights of value or modify or change in any material respect any existing
material agreement or indebtedness to which FNBNY or any FNBNY Subsidiary is a
party, other than in the ordinary course of business, consistent with past
practice;

 

(L)                            purchase any equity securities, or purchase any
securities other than (i) Federal Farm Credit obligations or other securities
having the full faith and credit of the United States, and (ii) having a face
amount of not more than $1.0 million with a maturity date of three years or less
as of the date of purchase;

 

(M)                        except for commitments issued prior to the date of
this Agreement which have not yet expired and which have been disclosed on the
FNBNY Disclosure Schedule 6.1.2(M), and with respect to the loans held by First
National Bank and set forth in Bridge Bancorp Disclosure Schedule 6.1.2(M), and
the renewal of existing lines of credit, make any new loan or other credit
facility commitment (including without limitation, lines of credit and

 

44

--------------------------------------------------------------------------------


Table of Contents

 

letters of credit), or modify any existing loan, in an amount in excess of
$325,000 for a commercial real estate loan or $200,000 for a commercial business
loan, or in excess of $325,000 for a residential loan that meets the
requirements for sale to Fannie Mae or Freddie Mac.  In addition, the prior
approval of Bridge Bancorp is required with respect to the foregoing:  (i) any
new loan or credit facility commitment in an amount of $325,000 or greater to
any borrower or group of affiliated borrowers whose credit exposure with First
National Bank, FNBNY or any FNBNY Subsidiary, in the aggregate, exceeds $625,000
prior thereto or as a result thereof; (ii) any new loan or credit facility
commitment in excess of $325,000 to any person residing, or any property
located, outside of the State of New York; (iii) any new loan or loan commitment
to any director or executive officer; (iv) any additional loan amount or
commitment for additional loan amount, or any term modification, with respect to
the Identified Loans; and (v) any modification or addition to the terms or any
new loan, loan commitment or credit facility commitment with respect to the
loans held by First National Bank and set forth in Bridge Bancorp Disclosure
Schedule 6.1.2(M).

 

(N)                          except as set forth on the FNBNY Disclosure
Schedule 6.1.2(N), enter into, renew, extend or modify any other transaction
(other than a deposit transaction) with any Affiliate;

 

(O)                          enter into any futures contract, option, interest
rate caps (other than with respect to residential ARMs), interest rate floors
(other than with respect to commercial loans), interest rate exchange agreement
or other agreement or take any other action for purposes of hedging the exposure
of its interest-earning assets and interest-bearing liabilities to changes in
market rates of interest;

 

(P)                             except for the execution of this Agreement, and
actions taken or which will be taken in accordance with this Agreement and
performance thereunder, take any action that would give rise to a right of
payment to any individual under any employment agreement;

 

(Q)                          make any material change in policies in existence
on the date of this Agreement with regard to: the extension of credit, or the
establishment of reserves with respect to the possible loss thereon or the
charge off of losses incurred thereon; investments; asset/liability management;
deposit pricing or gathering; or other material banking policies except as may
be required by changes in applicable law or regulations or by a Bank Regulator;

 

(R)                           except for the execution of this Agreement, and
the transactions contemplated therein, take any action that would give rise to
an acceleration of the right to payment to any individual under any FNBNY
Employee Plan;

 

(S)                             except as set forth in FNBNY Disclosure Schedule
6.1.2(S), make any capital expenditures in excess of $15,000 individually or
$35,000 in the aggregate, other than pursuant to binding commitments existing on
the date hereof and other than expenditures necessary to maintain existing
assets in good repair;

 

45

--------------------------------------------------------------------------------


Table of Contents

 

(T)                             except as set forth in FNBNY Disclosure Schedule
6.1.2(T), purchase or otherwise acquire, or sell or otherwise dispose of, any
assets or incur any liabilities other than in the ordinary course of business
consistent with past practices and policies;

 

(U)                          sell any participation interest in any loan (other
than sales of loans secured by one- to four-family real estate that are
consistent with past practice) other than in the ordinary course of business
consistent with past practice, and provided that Bridgehampton National Bank
will be given the first opportunity to purchase any loan participation being
sold, or sell OREO properties (other than sales of OREO which generate a net
book loss of not more than $35,000 per property);

 

(V)                          undertake or enter into any lease, contract or
other commitment for its account, other than in the normal course of providing
credit to customers as part of its banking business, involving a payment by
FNBNY or First National Bank of more than $10,000 annually, or containing any
financial commitment extending beyond 24 months from the date hereof;

 

(W)                       pay, discharge, settle or compromise any claim,
action, litigation, arbitration or proceeding, other than any such payment,
discharge, settlement or compromise in the ordinary course of business
consistent with past practice that involves solely money damages in the amount
not in excess of $15,000 individually or $35,000 in the aggregate, and that does
not create negative precedent for other pending or potential claims, actions,
litigation, arbitration or proceedings;

 

(X)                          foreclose upon or take a deed or title to any
commercial real estate without first conducting a Phase I environmental
assessment of the property or foreclose upon any commercial real estate if such
environmental assessment indicates the presence of a Materials of Environmental
Concern;

 

(Y)                          purchase or sell any mortgage loan servicing
rights;

 

(Z)                            issue any broadly distributed communication of a
general nature to employees (including general communications relating to
benefits and compensation) without prior consultation with Bridge Bancorp and,
to the extent relating to post-Closing employment, benefit or compensation
information without the prior consent of Bridge Bancorp (which shall not be
unreasonably withheld) or issue any broadly distributed communication of a
general nature to customers without the prior approval of Bridge Bancorp (which
shall not be unreasonably withheld), except as required by law or for
communications in the ordinary course of business consistent with past practice
that do not relate to the Merger or other transactions contemplated hereby;

 

(AA)              enter into any transaction with an officer, director or
affiliate, directly or indirectly through an entity affiliated or associated
with such officer, director or affiliate, other than a deposit transaction with
First National Bank in the ordinary course of business consistent with past
practice; or

 

(BB)                agree to do any of the foregoing.

 

46

--------------------------------------------------------------------------------


Table of Contents

 

6.2.                        Current Information.

 

6.2.1.            During the period from the date of this Agreement to the
Effective Time, FNBNY will cause one or more of its representatives to confer
with representatives of Bridge Bancorp and report the general status of its
ongoing operations at such times as Bridge Bancorp may reasonably request,
subject to the consent of the Chief Executive Officer of FNBNY (which consent
will not be unreasonably withheld, conditioned or delayed).  FNBNY will promptly
notify Bridge Bancorp of any material change in the normal course of its
business or in the operation of its properties and, to the extent permitted by
applicable law, of any governmental complaints, investigations or hearings (or
communications indicating that the same may be contemplated), or the institution
or the threat of material litigation involving FNBNY or any FNBNY Subsidiary. 
Without limiting the foregoing, senior officers of Bridge Bancorp and FNBNY
shall meet on a monthly basis to review the financial and operational affairs of
FNBNY and its Subsidiaries, in accordance with applicable law, and FNBNY shall
give due consideration to Bridge Bancorp’s input on such matters, with the
understanding that, notwithstanding any other provision contained in this
Agreement, neither Bridge Bancorp nor any Bridge Bancorp Subsidiary shall under
any circumstance be permitted to exercise control of FNBNY or any FNBNY
Subsidiary prior to the Effective Time.

 

6.2.2.            First National Bank and Bridgehampton National Bank shall meet
on a regular basis to discuss and plan for the conversion of First National
Bank’s data processing and related electronic informational systems to those
used by Bridgehampton National Bank, which planning shall include, but not be
limited to, discussion of the possible termination by First National Bank of
third-party service provider arrangements effective at the Effective Time or at
a date thereafter, non-renewal of personal property leases and software licenses
used by First National Bank in connection with its systems operations, retention
of outside consultants and additional employees to assist with the conversion,
and outsourcing, as appropriate, of proprietary or self-provided system
services, it being understood that First National Bank shall not be obligated to
take any such action prior to the Effective Time and, unless First National Bank
otherwise agrees, no conversion shall take place prior to the Effective Time.

 

6.2.3.            First National Bank shall provide Bridgehampton National Bank,
within fifteen (15) business days of the end of each calendar month, a written
list of all FNBNY delinquent loans and classified assets.  On a monthly basis,
FNBNY shall provide Bridgehampton National Bank with a schedule of all loan
approvals, which schedule shall indicate the loan amount, loan type and other
material features of the loan.

 

6.2.4.            FNBNY shall promptly inform Bridge Bancorp upon receiving
notice of any legal, administrative, arbitration or other proceedings, demands,
notices, audits or investigations (by any federal, state or local commission,
agency or board) relating to the alleged liability of FNBNY or any FNBNY
Subsidiary under any labor or employment law.

 

6.3.                        Access to Properties and Records.

 

Subject to Section 12.1 hereof, FNBNY and the FNBNY Subsidiaries shall permit,
upon the consent of the Chief Executive Officer of FNBNY (which consent will not
be unreasonably withheld, conditioned or delayed), Bridge Bancorp reasonable
access during normal business

 

47

--------------------------------------------------------------------------------


Table of Contents

 

hours upon reasonable notice to its properties and those of the FNBNY
Subsidiaries, and shall disclose and make available to Bridge Bancorp during
normal business hours all of its books, papers and records relating to the
assets, properties, operations, obligations and liabilities, including, but not
limited to, all books of account (including the general ledger), tax records,
minute books of directors’ (other than minutes that discuss any of the
transactions contemplated by this Agreement or any other subject matter FNBNY
reasonably determines should be treated as confidential) and shareholders’
meetings, organizational documents, Bylaws, material contracts and agreements,
filings with any regulatory authority, litigation files, plans affecting
employees, and any other business activities or prospects in which Bridge
Bancorp may have a reasonable interest; provided, however, that FNBNY shall not
be required to take any action that would provide access to or to disclose
information where such access or disclosure would violate or prejudice the
rights or business interests or confidences of any customer or other person or
would result in the waiver by it of the privilege protecting communications
between it and any of its counsel or as not permitted by law or regulation.
FNBNY shall provide and shall request its auditors to provide Bridge Bancorp
with such historical financial information regarding it (and related audit
reports and consents) as Bridge Bancorp may reasonably request for securities
disclosure purposes.  Bridge Bancorp shall use commercially reasonable efforts
to minimize any interference with FNBNY’s regular business operations during any
such access to FNBNY’s property, books and records.  FNBNY shall permit Bridge
Bancorp, at its expense, to cause a “Phase I Environmental Site Assessment”
(“Phase I ESA”) in conformance with American Society for Testing materials
“ASTM”) Standard 1527-05 (as amended) to be performed at each Branch at any time
prior to the Closing Date, and to the extent such Phase I ESA recommends
performance of a Phase II Environmental Site Assessment (the “Phase II”) prior
to the Closing only to the extent that the Phase II is within the scope of
additional testing recommended by the Phase I ESA to be performed as a result of
a “Recognized Environmental Condition” (as such term is defined by the ASTM)
that was discovered in the Phase I ESA and provided that as to any Phase II
performed at a Branch which First National Bank leases, the landlord pursuant to
the applicable lease has consented to such Phase II if such consent is necessary
pursuant to the lease.  First National Bank will use its commercially reasonable
efforts (at no cost to First National Bank) to obtain such landlord consent. 
Prior to performing any Phase II, Bridge Bancorp will provide FNBNY with a copy
of its proposed work plan and Bridge Bancorp will cooperate in good faith with
FNBNY to address any comments or suggestions made by FNBNY regarding the work
plan. Bridge Bancorp and its environmental consultant shall conduct all
environmental assessments pursuant to this Section at mutually agreeable times
and so as to eliminate or minimize to the greatest extent possible interference
with FNBNY’s operation of its business, and Bridge Bancorp shall maintain or
cause to be maintained reasonably adequate insurance with respect to any
assessment conducted hereunder. Bridge Bancorp shall be required to restore each
property to substantially its pre-assessment condition.

 

6.4.                        Financial and Other Statements.

 

6.4.1.            Promptly upon receipt thereof, FNBNY will furnish to Bridge
Bancorp copies of each annual, interim or special audit of the books of FNBNY
and the FNBNY Subsidiaries made by its independent auditors and copies of all
internal control reports submitted to FNBNY by such auditors in connection with
each annual, interim or special audit of the books of FNBNY and the FNBNY
Subsidiaries made by such auditors.

 

48

--------------------------------------------------------------------------------


Table of Contents

 

6.4.2.            As soon as reasonably available, but in no event later than
the date such documents are filed with the Bank Regulators, FNBNY will deliver
to Bridge Bancorp the Regulatory Reports.  FNBNY will furnish to Bridge Bancorp
copies of all documents, statements and reports as it or any FNBNY Subsidiary
shall send to its shareholders, the FDIC, the FRB or any other regulatory
authority, except as legally prohibited thereby.  Within 15 days after the end
of each month, FNBNY will deliver to Bridge Bancorp a monthly financial package
that shall include a consolidated balance sheet and a consolidated statement of
income, without related notes, for such month prepared in accordance with
current financial reporting practices.

 

6.4.3.            FNBNY will advise Bridge Bancorp promptly of the receipt of
any examination report of any Bank Regulator with respect to the condition or
activities of FNBNY or any of the FNBNY Subsidiaries.

 

6.4.4.            With reasonable promptness, FNBNY will furnish to Bridge
Bancorp such additional financial data that FNBNY possesses and as Bridge
Bancorp may reasonably request, including without limitation, detailed monthly
financial statements and loan reports.

 

6.4.5.            Commencing December 1, 2013, FNBNY shall cause an audit of its
consolidated statement of financial condition as of November 30, 2013 to be
commenced by an independent audit firm and shall take such steps prior thereto
to provide for the audit to commence promptly on December 1.

 

6.5.                        Maintenance of Insurance.

 

FNBNY shall maintain, and cause each FNBNY Subsidiary to maintain, insurance in
such amounts as are reasonable to cover such risks as are customary in relation
to the character and location of their properties and the nature of their
business.

 

6.6.                        Disclosure Supplements.

 

From time to time prior to the Effective Time, FNBNY will promptly supplement or
amend the FNBNY Disclosure Schedule delivered in connection herewith with
respect to any matter hereafter arising which, if existing, occurring or known
at the date of this Agreement, would have been required to be set forth or
described in such FNBNY Disclosure Schedule or which is necessary to correct any
information in such FNBNY Disclosure Schedule which has been rendered materially
inaccurate thereby. No supplement or amendment to such FNBNY Disclosure Schedule
shall have any effect for the purpose of determining satisfaction of the
conditions set forth in Article IX.

 

6.7.                        Consents and Approvals of Third Parties.

 

FNBNY shall use all commercially reasonable efforts to obtain as soon as
practicable all consents and approvals necessary or desirable for the
consummation of the transactions contemplated by this Agreement.

 

49

--------------------------------------------------------------------------------


Table of Contents

 

6.8.                        All Reasonable Efforts.

 

Subject to the terms and conditions herein provided, FNBNY agrees to use all
commercially reasonable efforts to take, or cause to be taken, all action and to
do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement.

 

6.9.                        Failure to Fulfill Conditions.

 

In the event that FNBNY determines that a condition to its obligation to
complete the Merger cannot be fulfilled and that it will not waive that
condition, it will promptly notify Bridge Bancorp.

 

6.10.                No Solicitation.

 

(a) FNBNY shall not, and shall cause its Subsidiaries and the respective
officers, directors, employees, investment bankers, financial advisors,
attorneys, accountants, consultants, affiliates and other agents (collectively,
the “Representatives”) not to, directly or indirectly, (i) initiate, solicit,
induce or knowingly encourage, or take any action to facilitate the making of,
any inquiry, offer or proposal which constitutes, or could reasonably be
expected to lead to, an Acquisition Proposal; (ii) participate in any
discussions or negotiations regarding any Acquisition Proposal or furnish, or
otherwise afford access, to any Person (other than Bridge Bancorp) any
information or data with respect to FNBNY or any of its Subsidiaries or
otherwise relating to an Acquisition Proposal; (iii) release any Person from,
waive any provisions of, or fail to enforce any confidentiality agreement or
standstill agreement to which FNBNY is a party; or (iv) enter into any
agreement, agreement in principle or letter of intent with respect to any
Acquisition Proposal or approve or resolve to approve any Acquisition Proposal
or any agreement, agreement in principle or letter of intent relating to an
Acquisition Proposal. Any violation of the foregoing restrictions by FNBNY or
any Representative, whether or not such Representative is so authorized and
whether or not such Representative is purporting to act on behalf of FNBNY or
otherwise, shall be deemed to be a breach of this Agreement by FNBNY. FNBNY and
its Subsidiaries shall, and shall cause each of FNBNY Representatives to,
immediately cease and cause to be terminated any and all existing discussions,
negotiations, and communications with any Persons with respect to any existing
or potential Acquisition Proposal.

 

For purposes of this Agreement, “Acquisition Proposal” shall mean any inquiry,
offer or proposal (other than an inquiry, offer or proposal from Bridge
Bancorp), whether or not in writing, contemplating, relating to, or that could
reasonably be expected to lead to, an Acquisition Transaction. For purposes of
this Agreement, “Acquisition Transaction” shall mean (A) any transaction or
series of transactions involving any merger, consolidation, recapitalization,
share exchange, liquidation, dissolution or similar transaction involving FNBNY
or any of its Subsidiaries; (B) any transaction pursuant to which any third
party or group acquires or would acquire (whether through sale, lease or other
disposition), directly or indirectly, any assets of FNBNY or any of its
Subsidiaries representing, in the aggregate, twenty-five percent (25%) or more
of the assets of FNBNY and its Subsidiaries on a consolidated basis; (C) any
issuance, sale or other disposition of (including by way of merger,
consolidation, share exchange or any similar transaction) securities (or
options, rights or warrants to purchase or securities

 

50

--------------------------------------------------------------------------------


Table of Contents

 

convertible into, such securities) representing twenty-five percent (25%) or
more of the votes attached to the outstanding securities of FNBNY or any of its
Subsidiaries; (D) any tender offer or exchange offer that, if consummated, would
result in any third party or group beneficially owning twenty-five percent
(25%) or more of any class of equity securities of FNBNY or any of its
Subsidiaries; or (E) any transaction which is similar in form, substance or
purpose to any of the foregoing transactions, or any combination of the
foregoing.

 

(b) Notwithstanding Section 6.10(a), FNBNY may take any of the actions described
in clause (ii) of Section 6.10(a) if, but only if, (i) FNBNY has received a bona
fide unsolicited written Acquisition Proposal, prior to the FNBNY Shareholders
Meeting, that did not result from a breach of this Section 6.10; (ii) the FNBNY
Board determines in good faith, after consultation with and having considered
the advice of its outside legal counsel and its independent financial advisor,
that such Acquisition Proposal constitutes or is reasonably likely to lead to a
Superior Proposal; (iii) FNBNY has provided Bridge Bancorp with at least one
(1) Business Day’s prior notice of such determination; and (iv) prior to
furnishing or affording access to any information or data with respect to FNBNY
or any of its Subsidiaries or otherwise relating to an Acquisition Proposal,
FNBNY receives from such Person a confidentiality agreement with terms no less
favorable to FNBNY than those contained in the Confidentiality Agreement. FNBNY
shall promptly provide to Bridge Bancorp any non-public information regarding
FNBNY or its Subsidiaries provided to any other Person that was not previously
provided to Bridge Bancorp, such additional information to be provided no later
than the date of provision of such information to such other party.

 

For purposes of this Agreement, “Superior Proposal” shall mean any bona fide
written proposal (on its most recently amended or modified terms, if amended or
modified) made by a third party to enter into an Acquisition Transaction on
terms that the FNBNY Board determines in its good faith judgment, after
consultation with and having considered the advice of outside legal counsel and
a financial advisor (i) would, if consummated, result in the acquisition of all,
but not less than all, of the issued and outstanding shares of FNBNY Common
Stock or all, or substantially all, of the assets of FNBNY and its Subsidiaries
on a consolidated basis; (ii) would result in a transaction that (A) involves
consideration to the holders of the shares of FNBNY Common Stock that is more
favorable, from a financial point of view, than the consideration to be paid to
FNBNY’s shareholders pursuant to this Agreement, considering, among other
things, the nature of the consideration being offered and any material
regulatory approvals or other risks associated with the timing of the proposed
transaction beyond or in addition to those specifically contemplated hereby, and
(B) is, in light of the other terms of such proposal, more favorable to FNBNY’s
shareholders than the Merger and the transactions contemplated by this
Agreement; and (iii) is reasonably likely to be completed on the terms proposed,
in each case taking into account all legal, financial, regulatory and other
aspects of the proposal.

 

(c) FNBNY shall promptly (and in any event within twenty-four (24) hours) notify
Bridge Bancorp in writing if any proposals or offers (or modified offers or
proposals) are received by, any information is requested from, or any
negotiations or discussions are sought to be initiated or continued with, FNBNY
or any FNBNY Representatives, in each case in connection with any Acquisition
Proposal, and such notice shall indicate the name of the Person initiating such
discussions or negotiations or making such proposal, offer or information
request

 

51

--------------------------------------------------------------------------------


Table of Contents

 

and the material terms and conditions of any proposals or offers (and, in the
case of written materials relating to such proposal, offer, information request,
negotiations or discussion, providing copies of such materials (including
e-mails or other electronic communications).

 

(d) Subject to Section 6.10(e), neither the FNBNY Board nor any committee
thereof shall (i) withdraw, qualify or modify, or propose to withdraw, qualify
or modify, in a manner adverse to Bridge Bancorp in connection with the
transactions contemplated by this Agreement (including the Merger), the FNBNY
Recommendation (as defined in Section 8.1), or make any statement, filing or
release, in connection with FNBNY Shareholders Meeting or otherwise,
inconsistent with the FNBNY Recommendation (it being understood that taking a
neutral position or no position with respect to an Acquisition Proposal shall be
considered an adverse modification of the FNBNY Recommendation); (ii) approve or
recommend, or publicly propose to approve or recommend, any Acquisition
Proposal; or (iii) enter into (or cause FNBNY or any of its Subsidiaries to
enter into) any letter of intent, agreement in principle, acquisition agreement
or other agreement (A) related to any Acquisition Transaction (other than a
confidentiality agreement entered into in accordance with the provisions of
Section 6.10(b)) or (B) requiring FNBNY to abandon, terminate or fail to
consummate the Merger or any other transaction contemplated by this Agreement.

 

(e) Notwithstanding Section 6.10(d), prior to the date of FNBNY Shareholders
Meeting, the FNBNY Board may approve or recommend to the shareholders of FNBNY a
Superior Proposal and withdraw, qualify or modify the FNBNY Recommendation in
connection therewith (a “FNBNY Subsequent Determination”) after the third
(3rd) Business Day following Bridge Bancorp’s receipt of a notice (the “Notice
of Superior Proposal”) from FNBNY advising Bridge Bancorp that the FNBNY Board
has decided that a bona fide unsolicited written Acquisition Proposal that it
received (that did not result from a breach of this Section 6.10) constitutes a
Superior Proposal (it being understood that FNBNY shall be required to deliver a
new Notice of Superior Proposal in respect of any revised Superior Proposal from
such third party or its affiliates that FNBNY proposes to accept and the
subsequent notice period shall be two (2) business days) if, but only if,
(i) the FNBNY Board has reasonably determined in good faith, after consultation
with and having considered the advice of outside legal counsel, that the failure
to take such actions would be reasonably likely to be inconsistent with its
fiduciary duties to FNBNY’s shareholders under applicable law, and (ii) at the
end of such three (3) Business Day period or the two (2) Business Day Period (as
the case may be), after taking into account any such adjusted, modified or
amended terms as may have been committed to in writing by Bridge Bancorp since
its receipt of such Notice of Superior Proposal (provided, however, that Bridge
Bancorp shall not have any obligation to propose any adjustments, modifications
or amendments to the terms and conditions of this Agreement), FNBNY Board has
again in good faith made the determination (A) in clause (i) of this
Section 6.10(e) and (B) that such Acquisition Proposal constitutes a Superior
Proposal. Notwithstanding the foregoing, the changing, qualifying or modifying
of the FNBNY Recommendation or the making of a FNBNY Subsequent Determination by
the FNBNY Board shall not change the approval of the FNBNY Board for purposes of
causing any Takeover Laws to be inapplicable to this Agreement and the Voting
Agreements and the transactions contemplated hereby and thereby, including the
Merger.

 

52

--------------------------------------------------------------------------------


Table of Contents

 

ARTICLE VII

COVENANTS OF BRIDGE BANCORP

 

7.1.                        Conduct of Business.

 

During the period from the date of this Agreement to the Effective Time, except
with the written consent of FNBNY, which consent will not be unreasonably
withheld, Bridge Bancorp will, and it will cause each Bridge Bancorp Subsidiary
to use reasonable efforts to preserve intact its business organization and
assets and maintain its rights and franchises; and voluntarily take no action
that would, or would be reasonably likely to: (i) adversely affect the ability
of the parties to obtain the Regulatory Approvals or other approvals of
Governmental Entities required for the transaction contemplated hereby, or
materially increase the period of time necessary to obtain such approvals;
(ii) adversely affect its ability to perform its covenants and agreements under
this Agreement; or (iii) result in the representations and warranties contained
in Article V of this Agreement not being true and correct on the date of this
Agreement or at any future date on or prior to the Closing Date or in any of the
conditions set forth in Article IX hereof not being satisfied.

 

7.2.                        Regulatory Filings Relating to Merger.

 

Bridge Bancorp will comply with Section 8.3 and also furnish to FNBNY copies of
all documents, statements and reports as it or Bridge Bancorp files with any
other Bank Regulator or the SEC with respect to the Merger.

 

7.3.                        Maintenance of Insurance

 

Bridge Bancorp shall maintain, and cause each Bridge Bancorp Subsidiary to
maintain, insurance in such amounts as are reasonable to cover such risks as are
customary in relation to the character and location of their properties and the
nature of their business.

 

7.4.                        Disclosure Supplements.

 

From time to time prior to the Effective Time, Bridge Bancorp will promptly
supplement or amend the Bridge Bancorp Disclosure Schedule delivered in
connection herewith with respect to any material matter hereafter arising which,
if existing, occurring or known at the date of this Agreement, would have been
required to be set forth or described in such Bridge Bancorp Disclosure Schedule
or which is necessary to correct any information in such Bridge Bancorp
Disclosure Schedule which has been rendered inaccurate thereby. No supplement or
amendment to such Bridge Bancorp Disclosure Schedule shall have any effect for
the purpose of determining satisfaction of the conditions set forth in
Article IX.

 

7.5.                        Consents and Approvals of Third Parties.

 

Bridge Bancorp shall use all commercially reasonable efforts to obtain as soon
as practicable all consents and approvals, necessary or desirable for the
consummation of the transactions contemplated, and in the manner contemplated,
by this Agreement.

 

53

--------------------------------------------------------------------------------


Table of Contents

 

7.6.                        All Reasonable Efforts.

 

Subject to the terms and conditions herein provided, Bridge Bancorp agrees to
use all commercially reasonable efforts to take, or cause to be taken, all
action and to do, or cause to be done, all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement.

 

7.7.                        Failure to Fulfill Conditions.

 

In the event that Bridge Bancorp determines that a condition to its obligation
to complete the Merger cannot be fulfilled and that it will not waive that
condition, it will promptly notify FNBNY.

 

7.8.                        Employee Benefits.

 

7.8.1.            Bridge Bancorp will review all FNBNY Compensation and Benefit
Plans to determine, in its sole and absolute discretion, whether to maintain,
terminate or continue such plans.  In the event employee compensation and/or
benefits as currently provided by FNBNY or FNBNY Subsidiary are changed or
terminated by Bridge Bancorp, in whole or in part, Bridge Bancorp shall provide
Continuing Employees (as defined below) with compensation and benefits that are,
in the aggregate, substantially similar to the compensation and benefits
provided to similarly situated employees of Bridge Bancorp or applicable Bridge
Bancorp Subsidiary (as of the date any such compensation or benefit is
provided). Employees of FNBNY and First National Bank who become participants in
a Bridge Bancorp Compensation and Benefit Plan shall, for purposes of
determining eligibility for and for any applicable vesting periods of such
employee benefits (and not for benefit accrual purposes) be given credit for
meeting eligibility and vesting requirements in such plans for service as an
employee of FNBNY or First National Bank prior to the Effective Time.  This
Agreement shall not be construed to limit the ability of Bridge Bancorp or the
Bridgehampton National Bank to terminate the employment of any employee or to
review employee benefits programs from time to time and to make such changes
(including terminating any program) as they deem appropriate.

 

7.8.2.            Subject to any required regulatory approval or satisfaction of
a condition in any regulatory approval, Bridge Bancorp agrees to comply with the
contractual terms of any employment, change in control, consulting or severance
contract or material arrangement that FNBNY has with its current and former
employees and which have been identified in FNBNY Disclosure Schedule 4.8.1,
except to the extent any such agreements shall be superseded or terminated at
the Effective Time or following the Effective Time in accordance with their
terms or applicable law.  In accordance with the terms of the Madison National
Bancorp, Inc. Two-Year Change in Control Agreements set forth on FNBNY
Disclosure Schedule 4.8.1 and notwithstanding anything contained in any other
agreement set forth on FNBNY Disclosure Schedule 4.8.1 or in this Agreement to
the contrary, no payment or benefit shall be made or afforded under any
employment, deferred compensation, change of control, severance contract, stock
option plan or plan that would constitute an “excess parachute payment” (as such
term is defined in Section 280G of the Code), and to the extent any such payment
would constitute an, “excess parachute payment,” the payment or benefit will be
reduced to an amount the value of which is $1.00 less than an amount equal to
three (3) times such individual’s “base amount,” as

 

54

--------------------------------------------------------------------------------


Table of Contents

 

determined in accordance with Section 280G of the Code.  Each officer subject to
an employment, change in control, severance or similar agreement has
acknowledged in a writing attached to FNBNY Disclosure Schedule 7.8.2, that no
payment may be made thereunder without regulatory approval to the extent
required by applicable law or a Governmental Entity and that there shall be no
claims against FNBNY or First National Bank, or Bridge Bancorp or Bridgehampton
National Bank, if regulatory approval is not obtained, provided that each of
FNBNY, First National Bank, Bridge Bancorp and Bridgehampton National Bank shall
use all reasonable efforts to obtain any required regulatory approval.

 

7.8.3.            Except to the extent of commitments herein or other
contractual commitments, if any, specifically made or assumed by Bridge Bancorp
hereunder or by operation of law, Bridge Bancorp shall have no obligation
arising from and after the Effective Time to continue in its employ or in any
specific job or to provide to any specified level of compensation or any
incentive payments, benefits or perquisites to any individual who is an employee
of FNBNY or First National Bank as of the Effective Time.  Subject to any
required regulatory approval or satisfaction of a condition in any regulatory
approval, Bridge Bancorp agrees that each FNBNY or First National Bank employee
who (i) is not offered employment with Bridge Bancorp or the Bridgehampton
National Bank as of the Effective Time or (ii) is involuntarily terminated by
Bridge Bancorp or the Bridgehampton National Bank (other than for cause) within
six (6) months of the Effective Time and who is not covered by a separate
employment agreement, change in control agreement, severance, consulting, or
similar agreement shall receive a severance payment equal to two weeks of base
pay (at the rate in effect on the termination date) for each full year of
service at FNBNY or First National Bank, with a maximum of twenty-six (26) weeks
and a minimum of four weeks of base pay; provided that such individual executes
a release agreement in a form approved by Bridge Bancorp. For purposes of
calculating the number of years of service, fractional years of service shall be
rounded up or down to the nearest full year.

 

7.8.4.            In the event of any termination or consolidation of any FNBNY
or First National Bank health plan with any Bridgehampton National Bank health
plan, Bridgehampton National Bank shall make available to employees of FNBNY or
First National Bank who continue employment with Bridge Bancorp or the
Bridgehampton National Bank (“Continuing Employees”) and their dependents
employer-provided health coverage on the same basis as it provides such coverage
to similarly situated Bridgehampton National Bank employees.  Unless a
Continuing Employee affirmatively terminates coverage under a FNBNY or First
National Bank health plan prior to the time that such Continuing Employee
becomes eligible to participate in the Bridgehampton National Bank health plan,
no coverage of any of the Continuing Employees or their dependents shall
terminate under any of the FNBNY or First National Bank health plans prior to
the time such Continuing Employees and their dependents become eligible to
participate in the health plans, programs and benefits common to all similarly
situated employees of the Bridgehampton National Bank and their dependents.  In
the event of a termination or consolidation of any FNBNY or First National Bank
health plan, terminated FNBNY or First National Bank employees and qualified
beneficiaries will have the right to continued coverage under group health plans
of the Bridgehampton National Bank in accordance with COBRA, consistent with the
provisions below.  All FNBNY or First National Bank employees who cease
participating in a FNBNY or First National Bank health plan and become
participants in a comparable Bridgehampton National Bank health plan shall
receive credit for any co-payment

 

55

--------------------------------------------------------------------------------


Table of Contents

 

and deductibles paid under FNBNY or First National Bank health plan for purposes
of satisfying any applicable deductible or out-of-pocket requirements under the
Bridgehampton National Bank health plan, upon substantiation, in a form
satisfactory to the Bridgehampton National Bank that such co-payment and/or
deductible has been satisfied.

 

7.8.5.            If requested by Bridge Bancorp in writing prior to the
Effective Time, and subject to the occurrence of the Effective Time, FNBNY or
First National Bank shall cause to be adopted prior to the Effective Time
resolutions of the Board of Directors of FNBNY or First National Bank and any
necessary amendments to terminate any and all 401(k) Plans immediately prior to
the Effective Time or cease all contributions to any and all 401(k) Plan
maintained or sponsored by FNBNY or First National Bank or any of its
Subsidiaries (collectively, the “401(k) Plan”), and to prohibit the entry of new
participants to the 401(k) Plan as of the day preceding the Effective Time. In
the sole discretion of Bridge Bancorp, the 401(k) Plan may be merged into the
Bridge Bancorp 401(k) Plan or terminated immediately prior to the Effective
Time.  The form and substance of such resolutions and any necessary amendments
shall be subject to the review and approval of Bridge Bancorp, which shall not
be unreasonably withheld. FNBNY or First National Bank shall deliver to Bridge
Bancorp an executed copy of such resolutions and any necessary amendments as
soon as practicable following their adoption by the Board of Directors of FNBNY
or First National Bank and shall fully comply with such resolutions and any
necessary amendments.  If, in accordance with this Section 7.8.5, Bridge Bancorp
requests in writing that FNBNY or First National Bank freeze entry of new
participants into the 401(k) Plan, FNBNY or First National Bank shall take such
actions as Bridge Bancorp may reasonably require in furtherance of the
assumption of the 401(k) Plan by Bridge Bancorp, including, but not limited to,
adopting such amendments to the 401(k) Plan as may be necessary to effect such
assumption. In the event the 401(k) Plan is terminated, Bridge Bancorp shall, or
shall cause its Affiliates to, use reasonable best efforts to cause the Bridge
Bancorp 401(k) Plan to accept a “direct rollover” of such Continuing Employee’s
account balances (and to use reasonable best efforts to include the rollover of
promissory notes evidencing all outstanding loans) under the 401(k) Plan,
provided that such rollover is elected in accordance with applicable law and is
permitted by the terms and conditions of the Bridge Bancorp 401(k) Plan.

 

7.8.6.            If requested by Bridge Bancorp, FNBNY or First National Bank
shall take all such actions as Bridge Bancorp may request in order to fully and
timely comply with any and all requirements of both the federal Worker
Adjustment and Retraining Notification Act of 1988 (“WARN Act”) and any state
specific WARN Act statutes, including providing notices to FNBNY or First
National Bank’s employees.

 

7.9.                        Directors and Officers Indemnification and
Insurance.

 

7.9.1.            For a period of six years after the Effective Time, Bridge
Bancorp shall indemnify, defend and hold harmless each person who is now, or who
has been at any time before the date hereof or who becomes before the Effective
Time, an officer, director or employee of FNBNY or an FNBNY Subsidiary (the
“Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including attorney’s fees), liabilities or judgments or amounts that are paid
in settlement (which settlement shall require the prior written consent of
Bridge Bancorp, which consent shall not be unreasonably withheld) of or in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, or administrative (each a

 

56

--------------------------------------------------------------------------------


Table of Contents

 

“Claim”), in which an Indemnified Party is, or is threatened to be made, a party
or witness in whole or in part or arising in whole or in part out of the fact
that such person is or was a director, officer or employee of FNBNY or an FNBNY
Subsidiary if such Claim pertains to any matter of fact arising, existing or
occurring at or before the Effective Time (including, without limitation, the
Merger and the other transactions contemplated hereby), regardless of whether
such Claim is asserted or claimed before, or after, the Effective Time, to the
fullest extent as would have been permitted by FNBNY under the NYBCL and under
FNBNY’s Certificate of Incorporation and Bylaws. Bridge Bancorp shall pay
expenses in advance of the final disposition of any such action or proceeding to
each Indemnified Party to the fullest extent as would have been permitted by
FNBNY under the NYBCL and under FNBNY’s Certificate of Incorporation and Bylaws,
upon receipt of an undertaking to repay such advance payments if he shall be
adjudicated or determined to be not entitled to indemnification in the manner
set forth below.  Any Indemnified Party wishing to claim indemnification under
this Section 7.9.1 upon learning of any Claim, shall notify Bridge Bancorp (but
the failure so to notify Bridge Bancorp shall not relieve it from any liability
which it may have under this Section 7.9.1, except to the extent such failure
materially prejudices Bridge Bancorp) and shall deliver to Bridge Bancorp the
undertaking referred to in the previous sentence.

 

7.9.2.   In the event that either Bridge Bancorp or any of its successors or
assigns (i) consolidates with or merges into any other person and shall not be
the continuing or surviving bank or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then, and in each such case, proper provision shall be made so that the
successors and assigns of Bridge Bancorp shall assume the obligations set forth
in this Section 7.9.

 

7.9.3.   Bridge Bancorp shall maintain, or shall cause Bridgehampton National
Bank to maintain, in effect for six years following the Effective Time, the
current directors’ and officers’ liability insurance policies covering the
officers and directors of FNBNY (provided, that Bridge Bancorp may substitute
therefore policies of at least the same coverage containing terms and conditions
which are not materially less favorable) with respect to matters occurring at or
prior to the Effective Time; provided, however, that in no event shall Bridge
Bancorp be required to expend pursuant to this Section 7.9.3 more than 175% of
the annual cost currently expended by FNBNY with respect to such insurance (the
“Maximum Amount”); provided, further, that if the amount of the annual premium
necessary to maintain or procure such insurance coverage exceeds the Maximum
Amount, Bridge Bancorp shall maintain the most advantageous policies of
directors’ and officers’ insurance obtainable for a premium equal to the Maximum
Amount. In connection with the foregoing, FNBNY agrees in order for Bridge
Bancorp to fulfill its agreement to provide directors and officers liability
insurance policies for six years to provide such insurer or substitute insurer
with such reasonable and customary representations as such insurer may request
with respect to the reporting of any prior claims.

 

7.9.4.   The obligations of Bridge Bancorp provided under this Section 7.9 are
intended to be enforceable against Bridge Bancorp directly by the Indemnified
Parties and shall be binding on all respective successors and permitted assigns
of Bridge Bancorp.

 

57

--------------------------------------------------------------------------------


Table of Contents

 

7.10.    Stock Listing.

 

Bridge Bancorp agrees to list on the Nasdaq (or such other national securities
exchange on which the shares of the Bridge Bancorp Common Stock shall be listed
as of the date of consummation of the Merger), subject to official notice of
issuance, the shares of Bridge Bancorp Common Stock to be issued in the Merger.

 

7.11.    Stock and Cash Reserve.

 

Bridge Bancorp agrees at all times from the date of this Agreement until the
Merger Consideration has been paid in full to reserve a sufficient number of
shares of its common stock to fulfill its obligations under this Agreement.

 

ARTICLE VIII

REGULATORY AND OTHER MATTERS

 

8.1.      FNBNY Shareholder Meeting.

 

FNBNY will (i) as promptly as practicable after the Merger Registration
Statement is declared effective by the SEC, take all steps necessary to duly
call, give notice of, convene and hold a meeting of the holders of the FNBNY
Class A Common Stock (the “FNBNY Shareholders Meeting”), for the purpose of
considering this Agreement and the Merger, and for such other purposes as may
be, in FNBNY’s reasonable judgment, necessary or desirable, (ii) subject to
Section 6.10, have its Board of Directors recommend approval of this Agreement
to the FNBNY shareholders (the “FNBNY Recommendation”).

 

8.2.      Merger Prospectus.

 

8.2.1.   For the purposes (x) of registering Bridge Bancorp Common Stock to be
offered to holders of FNBNY Common Stock in connection with the Merger with the
SEC under the Securities Act and (y) of holding the FNBNY Shareholders Meeting,
Bridge Bancorp shall draft and prepare, and FNBNY shall cooperate in the
preparation of, the Merger Registration Statement, including, to the extent
required by law in the judgment of counsel to either party or otherwise desired
by the parties, a combined proxy statement and prospectus satisfying all
applicable requirements of applicable state securities and banking laws, and of
the Securities Act and the Exchange Act, and the rules and regulations
thereunder (such prospectus and to the extent required proxy statement, in the
form mailed to the FNBNY shareholders, together with any and all amendments or
supplements thereto, being herein referred to as the “Merger Prospectus”). 
Bridge Bancorp shall use its best efforts to file the Merger Registration
Statement, including the Merger Prospectus, with the SEC within 30 days of the
date of this Agreement.  Each of Bridge Bancorp and FNBNY shall use their best
efforts to have the Merger Registration Statement declared effective under the
Securities Act as promptly as practicable after such filing, and each of FNBNY
and Bridge Bancorp shall thereafter promptly mail the Merger Prospectus to the
FNBNY shareholders. Bridge Bancorp shall also use its best efforts to obtain all
necessary state securities law or “Blue Sky” permits and approvals required to
carry out the transactions contemplated by this Agreement, and FNBNY shall
furnish all information concerning FNBNY and the holders of FNBNY Common Stock
as may be reasonably requested in connection with any such action.

 

58

--------------------------------------------------------------------------------


Table of Contents

 

8.2.2.   FNBNY shall provide Bridge Bancorp with any information concerning
itself that Bridge Bancorp may reasonably request in connection with the
drafting and preparation of the Merger Prospectus, and Bridge Bancorp shall
notify FNBNY promptly of the receipt of any comments of the SEC with respect to
the Merger Prospectus and of any requests by the SEC for any amendment or
supplement thereto or for additional information and shall provide to FNBNY
promptly copies of all correspondence between Bridge Bancorp or any of their
representatives and the SEC. Bridge Bancorp shall give FNBNY and its counsel the
opportunity to review and comment on the Merger Prospectus prior to its being
filed with the SEC and shall give FNBNY and its counsel the opportunity to
review and comment on all amendments and supplements to the Merger Prospectus
and all responses to requests for additional information and replies to comments
prior to their being filed with, or sent to, the SEC.  Each of Bridge Bancorp
and FNBNY agrees to use all reasonable efforts, after consultation with the
other party hereto, to respond promptly to all such comments of and requests by
the SEC and to cause the Merger Prospectus and all required amendments and
supplements thereto to be mailed to the holders of FNBNY Common Stock entitled
to vote at the FNBNY Shareholders Meeting hereof at the earliest practicable
time.

 

8.2.3.   FNBNY and Bridge Bancorp shall promptly notify the other party if at
any time it becomes aware that the Merger Prospectus or the Merger Registration
Statement contains any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.  In such event, FNBNY shall cooperate with Bridge Bancorp in the
preparation of a supplement or amendment to such Merger Prospectus that corrects
such misstatement or omission, and Bridge Bancorp shall file an amended Merger
Registration Statement with the SEC, and FNBNY shall mail an amended Merger
Prospectus to the FNBNY shareholders. If requested by Bridge Bancorp, FNBNY
shall obtain a “comfort” letter from its independent certified public
accountant, dated as of the date of the Merger Prospectus and updated as of the
date of consummation of the Merger, with respect to certain financial
information regarding FNBNY, in form and substance that is customary in
transactions such as the Merger.

 

8.3.      Regulatory Approvals.

 

Each of FNBNY and Bridge Bancorp will cooperate with the other and use all
reasonable efforts to promptly prepare all necessary documentation, to effect
all necessary filings and to obtain all necessary permits, consents, waivers,
approvals and authorizations of the SEC, the Bank Regulators and any other third
parties and governmental bodies necessary to consummate the transactions
contemplated by this Agreement (and Bridge Bancorp shall use its best efforts to
make all necessary filings with the Bank Regulators within fifteen (15) business
days of the date of this Agreement); provided, however, that in no event shall
Bridge Bancorp or the Bridgehampton National Bank be required to agree to any
prohibition, limitation, or other requirement that would prohibit or materially
limit the ownership or operation by any of them of the business or assets of
FNBNY or any FNBNY Subsidiary, materially limit the business currently conducted
by Bridge Bancorp or Bridgehampton National Bank, compel any of them to dispose
of or hold separate all or any material portion of the business or assets of
FNBNY or any FNBNY Subsidiary, continue in effect after the Effective Time the
OCC Agreement or any provision thereof (together, a “Burdensome Condition”),
except for any prohibition, limitation,

 

59

--------------------------------------------------------------------------------


Table of Contents

 

or other requirement that is imposed for reasons unrelated to the proposed
acquisition of FNBNY.  FNBNY and Bridge Bancorp will furnish each other and each
other’s counsel with all information concerning themselves, their subsidiaries,
directors, officers and shareholders and such other matters as may be necessary
or advisable in connection with the Merger Prospectus and any application,
petition or any other statement or application made by or on behalf of FNBNY,
Bridge Bancorp to any Bank Regulatory or governmental body in connection with
the Merger, and the other transactions contemplated by this Agreement. FNBNY
shall have the right to review and approve in advance any filing made in
connection with the transactions contemplated by this Agreement with any
governmental body.  Bridge Bancorp shall give FNBNY and its counsel the
opportunity to review and comment on each filing prior to its being filed with a
Bank Regulator or the SEC and shall give FNBNY and its counsel the opportunity
to review and comment on all regulatory filings, amendments and supplements to
such filings and all responses to requests for additional information and
replies to comments prior to their being filed with, or sent to, a Bank
Regulator or the SEC.

 

ARTICLE IX

CLOSING CONDITIONS

 

9.1.      Conditions to Each Party’s Obligations under this Agreement.

 

The respective obligations of each party under this Agreement shall be subject
to the fulfillment at or prior to the Closing Date of the following conditions,
none of which may be waived:

 

9.1.1.   Shareholder Approval. This Agreement and the transactions contemplated
hereby shall have been approved by the requisite vote of the shareholders of
FNBNY.

 

9.1.2.   Injunctions.  None of the parties hereto shall be subject to any order,
decree or injunction of a court or agency of competent jurisdiction that enjoins
or prohibits the consummation of the transactions contemplated by this Agreement
and no statute, rule or regulation shall have been enacted, entered,
promulgated, interpreted, applied or enforced by any Governmental Entity or Bank
Regulator, that enjoins or prohibits the consummation of the transactions
contemplated by this Agreement.

 

9.1.3.   Regulatory Approvals.  All Regulatory Approvals required to consummate
the transactions contemplated by this Agreement shall have been obtained and
shall remain in full force and effect and all waiting periods relating to such
approvals shall have expired; all other necessary approvals, authorizations and
consents of any Governmental Entities required to consummate the transactions
contemplated by this Agreement, the failure of which to obtain would reasonably
be expected to have a Material Adverse Effect, shall have been obtained and
shall remain in full force and effect and all waiting periods relating to such
approvals, authorizations or consents shall have expired.

 

9.1.4.   Effectiveness of Merger Registration Statement.  The Merger
Registration Statement shall have become effective under the Securities Act and
no stop order suspending the effectiveness of the Merger Registration Statement
shall have been issued, and no proceedings for that purpose shall have been
initiated or threatened by the SEC and, if the offer and sale of

 

60

--------------------------------------------------------------------------------


Table of Contents

 

Bridge Bancorp Common Stock in the Merger is subject to the blue sky laws of any
state, shall not be subject to a stop order of any state securities
commissioner.

 

9.1.5.   Nasdaq Listing.  The shares of Bridge Bancorp Common Stock to be issued
in the Merger shall have been authorized for listing on the Nasdaq, subject to
official notice of issuance.

 

9.1.6.   Audited Financial Statements. The audited consolidated statement of
financial condition as of December 31, 2013 of FNBNY has been completed, to the
extent needed under the Subscription Agreements.

 

9.2.      Conditions to the Obligations of Bridge Bancorp under this Agreement.

 

The obligations of Bridge Bancorp under this Agreement shall be further subject
to the satisfaction of the conditions set forth in Sections 9.2.1 through 9.2.4
at or prior to the Closing Date:

 

9.2.1.   Representations and Warranties.  Each of the representations and
warranties of FNBNY and First National Bank set forth in this Agreement that are
qualified as to materiality shall be true and correct, and each of the
representations and warranties of FNBNY and First National Bank that are not so
qualified shall be true and correct in all material respects, in each case as of
the date of this Agreement and upon the Effective Time with the same effect as
though all such representations and warranties had been made on the Effective
Time (except to the extent such representations and warranties speak as of an
earlier date); and FNBNY shall have delivered to Bridge Bancorp a certificate to
such effect signed by the Chief Executive Officer and Chief Financial Officer
and FNBNY as of the Effective Time.

 

9.2.2.   Agreements and Covenants.  FNBNY shall have performed in all material
respects all obligations and complied in all material respects with all
agreements or covenants to be performed or complied with by it at or prior to
the Effective Time, and Bridge Bancorp shall have received a certificate signed
on behalf of FNBNY by the Chief Executive Officer and Chief Financial Officer of
FNBNY to such effect dated as of the Effective Time.

 

9.2.3.   Permits, Authorizations, Etc.  FNBNY shall have obtained any and all
material permits, authorizations, consents, waivers, clearances or approvals
required for the lawful consummation of the Merger and the Bank Merger.

 

9.2.4.   Regulatory Approvals.  None of the Regulatory Approvals necessary to
consummate the Mergers and the transactions contemplated by this Agreement shall
include any term, condition or restriction upon Bridge Bancorp or the
Bridgehampton National Bank that imposes a Burdensome Condition.

 

9.2.5.   Limitation on Dissenters’ Rights.  As of the Closing Date, the holders
of no more than 10% of the FNBNY Common Stock that is issued and outstanding
shall have taken the actions required by the NYBCL to qualify their FNBNY Common
Stock as Dissenting Shares.

 

61

--------------------------------------------------------------------------------


Table of Contents

 

FNBNY will furnish Bridge Bancorp with such certificates of its officers or
others and such other documents to evidence fulfillment of the conditions set
forth in this Section 9.2 as Bridge Bancorp may reasonably request.

 

9.3.      Conditions to the Obligations of FNBNY under this Agreement.

 

The obligations of FNBNY under this Agreement shall be further subject to the
satisfaction of the conditions set forth in Sections 9.3.1 through 9.3.5 at or
prior to the Closing Date:

 

9.3.1.   Representations and Warranties.  Each of the representations and
warranties of Bridge Bancorp and Bridgehampton National Bank set forth in this
Agreement that are qualified as to materiality shall be true and correct, and
each of the representations and warranties of Bridge Bancorp and Bridgehampton
National Bank that are not so qualified shall be true and correct in all
material respects, in each case as of the date of this Agreement and upon the
Effective Time with the same effect as though all such representations and
warranties had been made on the Effective Time (except to the extent such
representations and warranties speak as of an earlier date); and Bridge Bancorp
shall have delivered to FNBNY a certificate to such effect signed by the Chief
Executive Officer and Chief Financial Officer and Bridge Bancorp as of the
Effective Time.

 

9.3.2.   Agreements and Covenants.  Bridge Bancorp shall have performed in all
material respects all obligations and complied in all material respects with all
agreements or covenants to be performed or complied with by it at or prior to
the Effective Time, and FNBNY shall have received a certificate signed on behalf
of Bridge Bancorp by the Chief Executive Officer and Chief Financial Officer to
such effect dated as of the Effective Time.

 

9.3.3.   Permits, Authorizations, Etc.  Bridge Bancorp shall have obtained any
and all material permits, authorizations, consents, waivers, clearances or
approvals required for the lawful consummation of the Merger and the Bank
Merger.

 

9.3.4.   Payment of Merger Consideration.  Bridge Bancorp shall have delivered
the Exchange Fund to the Exchange Agent on or before the Closing Date and the
Exchange Agent shall provide FNBNY with a certificate evidencing such delivery.

 

9.3.5.   Bridge Bancorp will furnish FNBNY with such certificates of their
officers or others and such other documents to evidence fulfillment of the
conditions set forth in this Section 9.3 as FNBNY may reasonably request.

 

ARTICLE X

THE CLOSING

 

10.1.    Time and Place.

 

Subject to the provisions of Articles IX and XI hereof, the Closing of the
transactions contemplated hereby shall take place by mail or electronic
delivery, or, at the option of the Bridge Bancorp, at the offices of Luse Gorman
Pomerenk & Schick, 5335 Wisconsin Avenue, Suite 780, Washington, D.C. at
10:00 a.m., or at such other place or time upon which Bridge

 

62

--------------------------------------------------------------------------------


Table of Contents

 

Bancorp and FNBNY mutually agree.  A pre-closing of the transactions
contemplated hereby (the “Pre-Closing”) shall take place on the day prior to the
Closing Date.

 

10.2.    Deliveries at the Pre-Closing and the Closing.

 

At the Pre-Closing there shall be delivered to Bridge Bancorp and FNBNY the
opinions, certificates, and other documents and instruments required to be
delivered at the Pre-Closing under Article IX hereof. At or prior to the
Closing, Bridge Bancorp shall have delivered the Merger Consideration as set
forth under Section 9.3.4 hereof.

 

ARTICLE XI

TERMINATION, AMENDMENT AND WAIVER

 

11.1.    Termination.

 

This Agreement may be terminated at any time prior to the Closing Date, whether
before or after approval of the Merger by the shareholders of FNBNY:

 

11.1.1. At any time by the mutual written agreement of Bridge Bancorp and FNBNY;

 

11.1.2. By the Board of Directors of either party (provided, that the
terminating party is not then in material breach of any representation,
warranty, covenant or other agreement contained herein) if there shall have been
a material breach of any of the representations or warranties set forth in this
Agreement on the part of the other party, which breach by its nature cannot be
cured prior to the Termination Date or shall not have been cured within 30 days
after written notice of such breach by the terminating party to the other party
provided, however, that neither party shall have the right to terminate this
Agreement pursuant to this Section 11.1.2 unless the breach of representation or
warranty, together with all other such breaches, would entitle the terminating
party not to consummate the transactions contemplated hereby under Section 9.2.1
(in the case of a breach of a representation or warranty by FNBNY) or
Section 9.3.1 (in the case of a breach of a representation or warranty by Bridge
Bancorp);

 

11.1.3. By the Board of Directors of either party (provided, that the
terminating party is not then in material breach of any representation,
warranty, covenant or other agreement contained herein) if there shall have been
a material failure to perform or comply with any of the covenants or agreements
set forth in this Agreement on the part of the other party, which failure by its
nature cannot be cured prior to the Termination Date or shall not have been
cured within 30 days after written notice of such failure by the terminating
party to the other party provided, however, that neither party shall have the
right to terminate this Agreement pursuant to this Section 11.1.3 unless the
breach of covenant or agreement, together with all other such breaches, would
entitle the terminating party not to consummate the transactions contemplated
hereby under Section 9.2.2 (in the case of a breach of covenant by FNBNY) or
Section 9.3.2 (in the case of a breach of covenant by Bridge Bancorp);

 

11.1.4. At the election of the Board of Directors of either party if the Closing
shall not have occurred by the Termination Date, or such later date as shall
have been agreed to in writing by Bridge Bancorp and FNBNY; provided, that no
party may terminate this Agreement

 

63

--------------------------------------------------------------------------------


Table of Contents

 

pursuant to this Section 11.1.4 if the failure of the Closing to have occurred
on or before said date was due to such party’s material breach of any
representation, warranty, covenant or other agreement contained in this
Agreement;

 

11.1.5. By the Board of Directors of either party if the shareholders of FNBNY
shall have voted at the FNBNY Shareholders Meeting on the transactions
contemplated by this Agreement and such vote shall not have been sufficient to
approve such transactions;

 

11.1.6. By the Board of Directors of either party if (i) final action has been
taken by a Bank Regulator whose approval is required in connection with this
Agreement and the transactions contemplated hereby, which final action (x) has
become unappealable and (y) does not approve this Agreement or the transactions
contemplated hereby, or (ii) any court of competent jurisdiction or other
governmental authority shall have issued an order, decree, ruling or taken any
other action restraining, enjoining or otherwise prohibiting the Merger and such
order, decree, ruling or other action shall have become final and nonappealable;

 

11.1.7. Reserved.

 

11.1.8. By the Board of Directors of Bridge Bancorp if FNBNY has received a
Superior Proposal, and in accordance with Section 6.10 of this Agreement, the
Board of Directors of FNBNY has entered into an acquisition agreement with
respect to the Superior Proposal, terminated this Agreement, or withdraws its
recommendation of this Agreement, fails to make such recommendation or modifies
or qualifies its recommendation in a manner adverse to Bridge Bancorp;

 

11.1.9. By the Board of Directors of FNBNY if FNBNY has received a Superior
Proposal, and in accordance with Section 6.10 of this Agreement, the Board of
Directors of FNBNY has made a determination to accept such Superior Proposal;

 

11.1.10. By FNBNY, if the FNBNY’s Board of Directors determines by a vote of the
majority of the members of the entire FNBNY’s Board, at any time during the
five-day period commencing with the Determination Date, if both of the following
conditions are satisfied:

 

(i)         The number obtained by dividing the Average Closing Price by the
Starting Price (as defined below) (the “Bridge Bancorp Ratio”) shall be less
than 0.80; and

 

(ii) the Bridge Bancorp Ratio shall be less than (y) the number obtained by
dividing the Final Index Price by the Index Price on the Starting Date (each as
defined below) and subtracting 0.20 from the quotient in this clause
(ii) (y) (such number in this clause (ii) (y) being referred to herein as the
“Index Ratio”);subject, however, to the following three sentences.  If the FNBNY
elects to exercise its termination right pursuant to this Section 11.1.10, it
shall give written notice to Bridge Bancorp (provided that such notice of
election to terminate may be withdrawn at any time within the aforementioned
five-day period).  During a five-day period commencing with its receipt of such
notice, Bridge Bancorp shall have the option to increase the consideration to be
received by the holders of FNBNY Common Stock hereunder, by adjusting the
Exchange Ratio (calculated to the nearest one one-thousandth) to equal the
lesser of (x) a number (rounded to the nearest one one-thousandth) obtained by
dividing (A) the product of the

 

64

--------------------------------------------------------------------------------


Table of Contents

 

Starting Price, 0.80 and the Exchange Ratio by (B) the Average Closing Price and
(y) a number (rounded to the nearest one one-thousandth) obtained by dividing
(A) the product of the Index Ratio and the Exchange Ratio (as then in effect) by
(B) the Bridge Bancorp Ratio.  If Bridge Bancorp so elects within such five-day
period, it shall give prompt written notice to FNBNY of such election and the
revised Exchange Ratio, whereupon no termination shall have occurred pursuant to
this Section 11.1.10 and this Agreement shall remain in effect in accordance
with its terms (except as the Exchange Ratio shall have been so modified.)

 

For purposes of this Section 11.1.10, the following terms shall have the
meanings indicated.

 

“Acquisition Transaction” shall mean (i) a merger or consolidation, or any
similar transaction, involving the relevant companies, (ii) a purchase, lease or
other acquisition of all or substantially all of the assets of the relevant
companies, (iii) a purchase or other acquisition (including by way of merger,
consolidation, share exchange or otherwise) of securities representing 10% or
more of the voting power of the relevant companies; or (iv) agreement or
commitment to take any action referenced above.

 

“Average Closing Price” shall mean the average of the daily closing prices for
shares of Bridge Bancorp Common Stock for the twenty consecutive full trading
days on which such shares are actually traded on the Nasdaq (as reported by the
Nasdaq) ending on the trading day immediately preceding the Determination Date.

 

“Determination Date” shall mean the first date on which all Regulatory Approvals
have been received (disregarding any waiting period).

 

“Final Index Price” shall mean the average of the Index Prices for the twenty
consecutive full trading days ending on the trading day prior to the
Determination Date.

 

“Index Group” shall mean the 15 financial institutions listed below, the common
stock of all of which shall be publicly traded and as to which there shall not
have been an Acquisition Transaction involving any of such companies publicly
announced at any time during the period beginning on the date of this Agreement
and ending on the day immediately preceding the Determination Date.  In the
event that:

 

(i) the common stock of any of such companies ceases to be publicly traded, or

 

(ii) an Acquisition Transaction involving any of such companies is announced at
any time during the period beginning on the date of this Agreement and ending on
the day immediately preceding the Determination Date, and as a result of which
transaction the company will be merged into another company and no longer will
be an independently traded entity, then such company or companies will be
removed from the Index Group for purposes of determining the Final Index Price
and the Index Price.

 

65

--------------------------------------------------------------------------------


Table of Contents

 

The 15 financial institutions are as follows:

 

Flushing Financial Corp.

 

FFIC

Dime Community Bancshares Inc.

 

DCOM

Provident New York Bancorp

 

PBNY

Lakeland Bancorp

 

LBAI

Hudson Valley Holding Corp.

 

HVB

Oritani Financial Corp.

 

ORIT

Northfield Bancorp Inc.

 

NFBK

OceanFirst Financial Corp.

 

OCFC

First of Long Island Corp.

 

FLIC

Peapack-Gladstone Financial

 

PGC

Suffolk Bancorp

 

SUBK

Center Bancorp Inc.

 

CNBC

Sun Bancorp, Inc.

 

SNBC

BCB Bancorp Inc.

 

BCBP

ConnectOne Bancorp Inc.

 

CNOB

 

“Index Price” shall mean the average closing price of the entities comprising
the Index Group taken as a whole without regard to market capitalization.

 

“Starting Date” shall mean the last trading day immediately preceding the date
of the first public announcement of entry into this Agreement.

 

“Starting Price” shall mean $21.97.

 

If Bridge Bancorp or any company belonging to the Index Group declares or
effects a stock dividend, reclassification, recapitalization, split-up,
combination, exchange of shares or similar transaction between the date of this
Agreement and the Determination Date, the prices of the common stock of Bridge
Bancorp or such company shall be appropriately adjusted for the purposes of
applying this Section 11.1.10.

 

11.2.    Effect of Termination.

 

11.2.1. In the event of termination of this Agreement pursuant to any provision
of Section 11.1, this Agreement shall forthwith become void and have no further
force, except that (i) the provisions of Sections 11.2, 12.1, 12.2, 12.4, 12.5,
12.6, 12.9, 12.10, and any other Section which, by its terms, relates to
post-termination rights or obligations, shall survive such termination of this
Agreement and remain in full force and effect.

 

11.2.2. If this Agreement is terminated, expenses and damages of the parties
hereto shall be determined as follows:

 

(A)       Except as provided below, whether or not the Merger is consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.

 

66

--------------------------------------------------------------------------------


Table of Contents

 

(B)       In the event of a termination of this Agreement because of a willful
breach of any representation, warranty, covenant or agreement contained in this
Agreement, the breaching party shall remain liable for any and all damages,
costs and expenses, including all reasonable attorneys’ fees, sustained or
incurred by the non-breaching party as a result thereof or in connection
therewith or with respect to the enforcement of its rights hereunder.

 

(C)       As a condition of Bridge Bancorp’s willingness, and in order to induce
Bridge Bancorp, to enter into this Agreement, FNBNY hereby agrees to pay Bridge
Bancorp, and Bridge Bancorp shall be entitled to payment of a fee of $200,000
plus an amount equal to its out of pocket expenses incurred up to and including
the termination (the “Bridge Bancorp Fee”).  The Bridge Bancorp Fee shall be
paid within three business days after written demand for payment is made by
Bridge Bancorp, following the occurrence of any of the events set forth below:

 

(i) FNBNY terminates this Agreement pursuant to Section 11.1.9 or Bridge Bancorp
terminates this Agreement pursuant to Section 11.1.8; or

 

(ii)        The entering into a definitive agreement by FNBNY relating to an
Acquisition Proposal or the consummation of an Acquisition Proposal involving
FNBNY within twelve months after the occurrence of any of the following: (i) the
termination of the Agreement by Bridge Bancorp pursuant to Section 11.1.2 or
11.1.3 because of, in either case, a willful breach by FNBNY; or (ii) the
failure of the shareholders of FNBNY to approve this Agreement after the public
disclosure or public awareness of an Acquisition Proposal.

 

(D)       The right to receive payment of the Bridge Bancorp Fee under
Section 11.2.2(C) will constitute the sole and exclusive remedy of Bridge
Bancorp against FNBNY and its Subsidiaries and their respective officers and
directors with respect to a termination under (i) or (ii) above.

 

11.3.    Amendment, Extension and Waiver.

 

Subject to applicable law, at any time prior to the Effective Time (whether
before or after approval thereof by the shareholders of FNBNY), the parties
hereto by action of their respective Boards of Directors, may (a) amend this
Agreement, (b) extend the time for the performance of any of the obligations or
other acts of any other party hereto, (c) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, or (d) waive compliance with any of the agreements or
conditions contained herein; provided, however, that after any approval of this
Agreement and the transactions contemplated hereby by the shareholders of FNBNY,
there may not be, without further approval of such shareholders, any amendment
of this Agreement which reduces the amount, value or changes the form of
consideration to be delivered to FNBNY’s shareholders pursuant to this
Agreement. This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties hereto. Any agreement on the part of a
party hereto to any extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party, but such waiver or failure
to insist on strict compliance with such obligation, covenant, agreement or

 

67

--------------------------------------------------------------------------------


Table of Contents

 

condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

ARTICLE XII

MISCELLANEOUS

 

12.1.    Confidentiality.

 

Except as specifically set forth herein, Bridge Bancorp and FNBNY mutually agree
to be bound by the terms of the confidentiality agreements dated July 17, 2013
and agreed to by Bridge Bancorp on July 19, 2013 (the “Confidentiality
Agreement”) previously executed by the parties hereto, which Confidentiality
Agreement is hereby incorporated herein by reference. The parties hereto agree
that such Confidentiality Agreement shall continue in accordance with their
respective terms, notwithstanding the termination of this Agreement.

 

12.2.    Public Announcements.

 

FNBNY and Bridge Bancorp shall cooperate with each other in the development and
distribution of all news releases and other public disclosures with respect to
this Agreement, and except as may be otherwise required by law, neither FNBNY
nor Bridge Bancorp shall issue any news release, or other public announcement or
communication with respect to this Agreement unless such news release, public
announcement or communication has been mutually agreed upon by the parties
hereto.

 

12.3.    Survival.

 

All representations, warranties and covenants in this Agreement or in any
instrument delivered pursuant hereto or thereto shall expire on and be
terminated and extinguished at the Effective Time, except for those covenants
and agreements contained herein which by their terms apply in whole or in part
after the Effective Time.

 

12.4.    Notices.

 

All notices or other communications hereunder shall be in writing and shall be
deemed given if delivered by receipted hand delivery or mailed by prepaid
registered or certified mail (return receipt requested) or by recognized
overnight courier addressed as follows:

 

If to FNBNY, to:

 

John F. Stewart

Chief Executive Officer

FNBNY Bancorp, Inc.

538 Broadhollow Road

Melville, New York 11747

Fax: (631) 756-8328

Email: JStewart@fnbny.com

 

68

--------------------------------------------------------------------------------


Table of Contents

 

With required copies (which shall not
constitute notice) to:

 

Gregory J. Lyons, Esq.

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Fax: (215) 521-6566

Email: gjlyons@devevoise.com

 

 

 

If to Bridge Bancorp, to:

 

Kevin M. O’Connor

President and Chief Executive Officer

Bridge Bancorp, Inc.

2200 Montauk Highway

Bridgehampton, New York 11932

Fax: (631) 537-1835

Email: koconnor@bridgenb.com

 

 

 

With required copies (which shall not
constitute notice) to:

 

John J. Gorman, Esq.

Luse Gorman Pomerenk & Schick, P.C.

5335 Wisconsin Avenue, N.W., Suite 780

Washington, D.C. 20015
Fax: (202) 362-2902
Email: jgorman@luselaw.com

 

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given: (a) as of the
date delivered by hand; (b) three (3) business days after being delivered to the
U.S. mail, postage prepaid; or (c) one (1) business day after being delivered to
the overnight courier.

 

12.5.    Parties in Interest.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other party.  Except for the provisions of Article III and
Sections 7.9.2 and 7.10, following the Effective Time, nothing in this
Agreement, express or implied, is intended to confer upon any person, other than
the parties hereto and their respective successors, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

12.6.    Complete Agreement.

 

This Agreement, including the Exhibits and Disclosure Schedules hereto and the
documents and other writings referred to herein or therein or delivered pursuant
hereto, and the Confidentiality Agreement, referred to in Section 12.1, contains
the entire agreement and understanding of the parties with respect to its
subject matter. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein or therein. This Agreement supersedes all prior agreements and
understandings (other than the Confidentiality Agreements referred to in
Section 12.1 hereof) between the parties, both written and oral, with respect to
its subject matter.

 

69

--------------------------------------------------------------------------------


Table of Contents

 

12.7.    Counterparts.

 

This Agreement may be executed in one or more counterparts all of which shall be
considered one and the same agreement and each of which shall be deemed an
original.  A facsimile copy or electronic transmission of a signature page shall
be deemed to be an original signature page.

 

12.8.    Severability.

 

In the event that any one or more provisions of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, by any court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provisions of this Agreement and the parties shall use
their reasonable efforts to substitute a valid, legal and enforceable provision
which, insofar as practical, implements the purposes and intents of this
Agreement.

 

12.9.    Governing Law.

 

This Agreement shall be governed by the laws of State of New York.

 

12.10.  Interpretation.

 

When a reference is made in this Agreement to Sections or Exhibits, such
reference shall be to a Section of or Exhibit to this Agreement unless otherwise
indicated.  The recitals hereto constitute an integral part of this Agreement. 
References to Sections include subsections, which are part of the related
Section (e.g., a section numbered “Section 5.5.1” would be part of “Section 5.5”
and references to “Section 5.5” would also refer to material contained in the
subsection described as “Section 5.5.1”).  The table of contents, index and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”.  The phrases
“the date of this Agreement”, “the date hereof” and terms of similar import,
unless the context otherwise requires, shall be deemed to refer to the date set
forth in the Recitals to this Agreement.  The parties have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

12.11.  Specific Performance; Jurisdiction.

 

The parties hereto agree that irreparable damage would occur in the event that
the provisions contained in this Agreement were not performed in accordance with
its specific terms or was otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions thereof in
the United States District Court for the Eastern District of New York or in any
state court in the State of New York, this being in addition to any other remedy
to which they are entitled at law or in equity.  In addition, each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of the
United States District Court for the Eastern

 

70

--------------------------------------------------------------------------------


Table of Contents

 

District of New York or of any state court located in the State of New York in
the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it will not bring any action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
United States District Court for the Eastern District of New York or a state
court located in the State of New York.

 

71

--------------------------------------------------------------------------------


Table of Contents

 

IN WITNESS WHEREOF, Bridge Bancorp and FNBNY have caused this Agreement to be
executed under seal by their duly authorized officers as of the date first set
forth above.

 

 

Bridge Bancorp, Inc.

 

 

 

 

Dated:

September 27, 2013

By:

/s/Kevin M. O’Connor

 

 

Name:

Kevin M. O’Connor

 

 

Title:

President

 

 

 

and Chief Executive Officer

 

 

 

 

 

FNBNY Bancorp, Inc.

 

 

 

 

Dated:

September 27, 2013

By:

/s/John F. Stewart

 

 

Name:

John F. Stewart

 

 

Title:

Chief Executive Officer

 

72

--------------------------------------------------------------------------------